
	
		IB
		Union Calendar No. 391
		111th CONGRESS
		2d Session
		H. R. 5892
		[Report No.
		  111–654]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			July 28, 2010
			Mr. Oberstar (for
			 himself and Ms. Eddie Bernice Johnson of
			 Texas) introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		
			September 29, 2010
			Additional sponsor: Mr.
			 Costello
		
		
			September 29, 2010
			Reported with an amendment, committed to the Committee of
			 the Whole House on the State of the Union, and ordered to be
			 printed
			Strike out all after the enacting clause and insert
			 the part printed in italic
			For text of introduced bill, see copy of bill as
			 introduced on July 28, 2010
		
		
			
		
		A BILL
		To provide for the conservation and
		  development of water and related resources, to authorize the Secretary of the
		  Army to construct various projects for improvements to rivers and harbors of
		  the United States, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Water Resources Development Act
			 of 2010.
			(b)Table of
			 contentsThe table of
			 contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Definition of Secretary.
					Title I—Water Resources Projects
					Sec. 1001. Project authorizations.
					Sec. 1002. Small projects for flood damage
				reduction.
					Sec. 1003. Small projects for emergency
				streambank protection.
					Sec. 1004. Small projects for
				navigation.
					Sec. 1005. Small projects for improvement of
				the quality of the environment.
					Sec. 1006. Small projects for aquatic ecosystem
				and estuary restoration.
					Sec. 1007. Small projects for shoreline
				protection.
					Sec. 1008. Small projects for aquatic plant
				control.
					Title II—General Provisions
					Sec. 2001. Credit for in-kind
				contributions.
					Sec. 2002. Fish and wildlife
				mitigation.
					Sec. 2003. Remote and subsistence
				harbors.
					Sec. 2004. Revision of project partnership
				agreement.
					Sec. 2005. Independent peer review.
					Sec. 2006. Safety assurance review.
					Sec. 2007. Funding for harbor maintenance
				programs.
					Sec. 2008. Funding to process
				permits.
					Sec. 2009. Project modifications for
				improvement of environment.
					Sec. 2010. Aquatic ecosystem and estuary
				restoration.
					Sec. 2011. Operation and maintenance of
				navigation and hydroelectric facilities.
					Sec. 2012. Repeal.
					Sec. 2013. Cost estimates for feasibility
				reports.
					Sec. 2014. Mitigation status
				report.
					Sec. 2015. Use of American iron, steel, and
				manufactured goods.
					Title III—Project-Related
				Provisions
					Sec. 3001. Douglas Harbor, Juneau,
				Alaska.
					Sec. 3002. Nogales Wash and tributaries flood
				control project, Arizona.
					Sec. 3003. Rio de Flag, Arizona.
					Sec. 3004. Tres Rios, Arizona.
					Sec. 3005. Russian River project, Sonoma
				County, California.
					Sec. 3006. South Sacramento County streams,
				California.
					Sec. 3007. Chatfield Reservoir,
				Colorado.
					Sec. 3008. Rio Grande environmental management
				program, Colorado, New Mexico, and Texas.
					Sec. 3009. Potomac River, Washington, District
				of Columbia.
					Sec. 3010. Kissimmee River restoration,
				Florida.
					Sec. 3011. Ponce de Leon Inlet,
				Florida.
					Sec. 3012. Savannah Harbor expansion,
				Georgia.
					Sec. 3013. Chicago Sanitary and Ship Canal
				dispersal barriers project, Illinois.
					Sec. 3014. Lower Ohio River, Illinois and
				Kentucky.
					Sec. 3015. Wood River levee system
				reconstruction, Madison County, Illinois.
					Sec. 3016. Little Calumet River,
				Indiana.
					Sec. 3017. Rhodes Point Jetty, Smith Island,
				Maryland.
					Sec. 3018. Muddy River, Brookline and Boston,
				Massachusetts.
					Sec. 3019. Ada, Minnesota.
					Sec. 3020. Montevideo, Minnesota.
					Sec. 3021. Two Harbors, Minnesota.
					Sec. 3022. Blue River basin, Kansas City,
				Missouri.
					Sec. 3023. Lower Assunpink Creek, Trenton, New
				Jersey.
					Sec. 3024. Ocean Gate, Ocean County, New
				Jersey.
					Sec. 3025. Orchard Beach, Bronx, New
				York.
					Sec. 3026. Spring Creek, New York.
					Sec. 3027. Hocking River basin, Monday Creek,
				Ohio.
					Sec. 3028. Lower Columbia River and Tillamook
				Bay ecosystem restoration, Oregon and Washington.
					Sec. 3029. Corpus Christi Ship Channel, Corpus
				Christi, Texas.
					Sec. 3030. Dallas Floodway, Dallas,
				Texas.
					Sec. 3031. Houston-Galveston navigation
				channels, Texas.
					Sec. 3032. Project reauthorization.
					Sec. 3033. Project
				deauthorizations.
					Title IV—Studies
					Sec. 4001. Hollis, Alaska.
					Sec. 4002. Bullard Wash, Goodyear,
				Arizona.
					Sec. 4003. Lower Santa Cruz River, Casa Grande,
				Arizona.
					Sec. 4004. Maricopa County,
				Arizona.
					Sec. 4005. Ouachita River, Ouachita, Union, and
				Ashley Counties, Arkansas.
					Sec. 4006. Oil Trough, Arkansas.
					Sec. 4007. Randolph County,
				Arkansas.
					Sec. 4008. Berkeley Marina, Berkeley,
				California.
					Sec. 4009. Chelsea Wetlands, Hercules,
				California.
					Sec. 4010. Colorado Lagoon and Alamitos Bay,
				Long Beach, California.
					Sec. 4011. Lodi Lake, Lodi,
				California.
					Sec. 4012. Oakland-Inner Harbor Tidal Canal,
				Oakland, California.
					Sec. 4013. Noyo Harbor District, Noyo,
				California.
					Sec. 4014. Port of San Francisco, San
				Francisco, California.
					Sec. 4015. Redwood City Navigation Channel,
				California.
					Sec. 4016. Rialto Channel and Cactus Channel,
				Rialto, California.
					Sec. 4017. Sacramento Regional Sanitation
				District, Sacramento, California.
					Sec. 4018. San Pablo Bay, Hercules,
				California.
					Sec. 4019. Stockton, California.
					Sec. 4020. Tijuana River environmental
				restoration, San Diego, California.
					Sec. 4021. Tijuana River wetlands restoration,
				San Diego County, California.
					Sec. 4022. Ventura River, Ventura County,
				California.
					Sec. 4023. Willowbrook, Los Angeles County,
				California.
					Sec. 4024. Fountain Creek watershed, Pueblo,
				Colorado.
					Sec. 4025. Ralston Creek, Arvada,
				Colorado.
					Sec. 4026. Holly Pond and Norotan River,
				Stamford, Connecticut.
					Sec. 4027. Housatonic River, New Milford,
				Connecticut.
					Sec. 4028. Long Island Sound and Mill River,
				Stamford, Connecticut.
					Sec. 4029. Meriden, Connecticut.
					Sec. 4030. South Cove, Old Saybrook,
				Connecticut.
					Sec. 4031. West River, New Haven Harbor, West
				Haven, Connecticut.
					Sec. 4032. Chesapeake Bay, Delaware, Maryland,
				and Virginia.
					Sec. 4033. Washington, District of
				Columbia.
					Sec. 4034. Lake County, Florida.
					Sec. 4035. Marion County, Florida.
					Sec. 4036. Miami, Florida.
					Sec. 4037. Oakland Park, Florida.
					Sec. 4038. Riviera Beach, Florida.
					Sec. 4039. South Daytona, Florida.
					Sec. 4040. Tampa, Florida.
					Sec. 4041. Peavine Creek, Decatur,
				Georgia.
					Sec. 4042. Richland Creek, Lawrenceville,
				Georgia.
					Sec. 4043. Study for water supply,
				Georgia.
					Sec. 4044. Suwannee Creek, Lawrenceville,
				Georgia.
					Sec. 4045. Agat and Merizo, Guam.
					Sec. 4046. Waiakea Stream and Palai Stream,
				Hilo, Hawaii.
					Sec. 4047. Waialua-Kaiaka watershed, Oahu,
				Hawaii.
					Sec. 4048. Albany Park, Chicago,
				Illinois.
					Sec. 4049. Carpenter Creek, Carpentersville,
				Illinois.
					Sec. 4050. Des Plaines River, Cook County,
				Illinois.
					Sec. 4051. Ferson-Otter Creek Dam, St. Charles,
				Illinois.
					Sec. 4052. Middle Mississippi River, Illinois
				and Missouri.
					Sec. 4053. North Branch of the Chicago River,
				Chicago, Illinois.
					Sec. 4054. River Park and Ronan Park, North
				Branch of the Chicago River, Chicago, Illinois.
					Sec. 4055. Thillens Park, North Branch of the
				Chicago River, Chicago, Illinois.
					Sec. 4056. Village of Skokie,
				Illinois.
					Sec. 4057. Bowman Creek, South Bend,
				Indiana.
					Sec. 4058. Lake Michigan watershed,
				Indiana.
					Sec. 4059. Burlington, Iowa.
					Sec. 4060. Beneficial use of dredged material,
				Louisiana and Mississippi.
					Sec. 4061. Jesuit Bend, Plaquemines Parish,
				Louisiana.
					Sec. 4062. LaBranche Wetlands, St. Charles and
				St. John Counties, Louisiana.
					Sec. 4063. Ruth Canal freshwater diversion,
				Vermilion, Louisiana.
					Sec. 4064. Anacostia River watershed, Prince
				George’s County, Maryland.
					Sec. 4065. Chesapeake Bay Shoreline study,
				Maryland, Pennsylvania, and Virginia.
					Sec. 4066. Dredged material disposal, Baltimore
				Harbor, Maryland.
					Sec. 4067. Mid-Chesapeake Bay Island recreation
				and public access, Maryland.
					Sec. 4068. Capisic Brook, Portland,
				Maine.
					Sec. 4069. Fishing and Gooseberry Islands,
				Kittery, Maine.
					Sec. 4070. Southern Maine/New Hampshire dredged
				material disposal study, Maine and New Hampshire.
					Sec. 4071. Assabet, Charles, and Sudbury
				watersheds, Middlesex and Essex Counties, Massachusetts.
					Sec. 4072. Hoosic River watershed, North Adams,
				Massachusetts.
					Sec. 4073. Mystic River watershed,
				Massachusetts.
					Sec. 4074. Quequechan River, Fall River,
				Massachusetts.
					Sec. 4075. Clinton River, Clinton Township,
				Michigan.
					Sec. 4076. Hamilton Dam, Flint,
				Michigan.
					Sec. 4077. Upper Peninsula Flood Recovery,
				Michigan.
					Sec. 4078. Amory, Mississippi.
					Sec. 4079. Coastal Mississippi ecosystem
				restoration, Mississippi.
					Sec. 4080. Fulton, Mississippi.
					Sec. 4081. Gulfport, Mississippi.
					Sec. 4082. Lucedale, Mississippi.
					Sec. 4083. Magby Creek and Vernon Branch,
				Lowndes County, Mississippi.
					Sec. 4084. Blue River basin, Kansas City,
				Missouri.
					Sec. 4085. Little Blue River, Jackson County,
				Missouri.
					Sec. 4086. St. Louis, Missouri.
					Sec. 4087. Las Vegas Wash, Las Vegas,
				Nevada.
					Sec. 4088. New Hampshire.
					Sec. 4089. Piscataqua River, New
				Hampshire.
					Sec. 4090. Barnegat Bay watershed, Ocean and
				Monmouth Counties, New Jersey.
					Sec. 4091. Beverly, New Jersey.
					Sec. 4092. Borough of Pine Beach, New
				Jersey.
					Sec. 4093. Haddon Township, New
				Jersey.
					Sec. 4094. Rahway River watershed, New
				Jersey.
					Sec. 4095. Third River, Belleville, Bloomfield,
				and Nutley, New Jersey.
					Sec. 4096. Passaic River Channel, Nutley, New
				Jersey.
					Sec. 4097. Township of Ocean, New
				Jersey.
					Sec. 4098. Preakness Brook, Wayne, New
				Jersey.
					Sec. 4099. Dona Ana, New Mexico.
					Sec. 4100. Hidalgo County, New
				Mexico.
					Sec. 4101. Otero County, New
				Mexico.
					Sec. 4102. Valencia County, New
				Mexico.
					Sec. 4103. Glen Cove, New York.
					Sec. 4104. Hawtree basin, Hamilton Beach, New
				York.
					Sec. 4105. Kill van Kull, Port Richmond, Staten
				Island, New York.
					Sec. 4106. Mariners Marsh and Arlington Marsh,
				Staten Island, New York.
					Sec. 4107. New York, New York.
					Sec. 4108. Norton Basin Inlet, Far Rockaway,
				New York.
					Sec. 4109. Queens, New York.
					Sec. 4110. Rockaway Beach Seawall, Rockaway,
				New York.
					Sec. 4111. Roosevelt island, East River, New
				York, New York.
					Sec. 4112. Charlotte, North
				Carolina.
					Sec. 4113. Nantahala River, Swain, North
				Carolina.
					Sec. 4114. Missouri River and tributaries,
				South and Central North Dakota, North Dakota.
					Sec. 4115. Big Creek watershed,
				Ohio.
					Sec. 4116. Brandywine Creek watershed,
				Ohio.
					Sec. 4117. Carlisle Township, Lorain County,
				Ohio.
					Sec. 4118. Cuyahoga River watershed and
				Tuscarawas River watershed, Summit County, Ohio.
					Sec. 4119. Euclid Creek watershed,
				Ohio.
					Sec. 4120. Healy Creek, Brunswick,
				Ohio.
					Sec. 4121. Lower Maumee River, Toledo,
				Ohio.
					Sec. 4122. Ohio River, Ohio.
					Sec. 4123. Shaker Lakes, Shaker Heights and
				Cleveland Heights, Ohio.
					Sec. 4124. Stark County, Ohio.
					Sec. 4125. Tinkers Creek watershed,
				Ohio.
					Sec. 4126. Upper Tuscarawas River, Cuyahoga
				County, Ohio.
					Sec. 4127. West Creek watershed,
				Ohio.
					Sec. 4128. Yellow Creek and Short Creek,
				Jefferson County, Ohio.
					Sec. 4129. Ferry Creek Reservoir, Brookings,
				Oregon.
					Sec. 4130. Oregon Navigation Jetties and
				Breakwaters, Oregon.
					Sec. 4131. Port Orford, Oregon.
					Sec. 4132. Buhl Lake, Sharon,
				Pennsylvania.
					Sec. 4133. Delaware River and tributaries,
				Bucks County, Pennsylvania.
					Sec. 4134. Elk Creek, Meadville,
				Pennsylvania.
					Sec. 4135. Mill Creek, Erie,
				Pennsylvania.
					Sec. 4136. Susquehanna River,
				Pennsylvania.
					Sec. 4137. Western Pennsylvania flood damage
				reduction.
					Sec. 4138. Guayama, Puerto Rico.
					Sec. 4139. Rincon, Puerto Rico.
					Sec. 4140. Providence, Rhode
				Island.
					Sec. 4141. South Carolina.
					Sec. 4142. James River, South
				Dakota.
					Sec. 4143. Station Camp Creek, Gallatin,
				Tennessee.
					Sec. 4144. Brazos River, Texas.
					Sec. 4145. Hickory Creek, City of Balch
				Springs, Texas.
					Sec. 4146. Houston-Galveston Navigation
				Channels (Barbours Cut), Texas.
					Sec. 4147. Port of Galveston,
				Texas.
					Sec. 4148. Simsboro Aquifer, City of Bastrop,
				Texas.
					Sec. 4149. Navasota River watershed, Grimes
				County, Texas.
					Sec. 4150. Rio Grande basin, Texas.
					Sec. 4151. Roma, Texas.
					Sec. 4152. Cottonwood Heights,
				Utah.
					Sec. 4153. Emery Town, Utah.
					Sec. 4154. Big Sandy River reallocation study,
				Virginia and West Virginia.
					Sec. 4155. Buckroe and Grandview Beaches,
				Hampton, Virginia.
					Sec. 4156. Fort Monroe, Hampton,
				Virginia.
					Sec. 4157. Hampton, Virginia.
					Sec. 4158. James River watershed,
				Virginia.
					Sec. 4159. Elliott Bay, Seattle,
				Washington.
					Sec. 4160. Green River, Kent,
				Washington.
					Sec. 4161. Vancouver Lake watershed, Vancouver,
				Washington.
					Sec. 4162. Lake Michigan shoreline, City of
				Cudahy, Wisconsin.
					Title V—Miscellaneous
					Sec. 5001. Chesapeake Bay environmental
				restoration and protection program.
					Sec. 5002. Saint Lawrence Seaway.
					Sec. 5003. Watershed management.
					Sec. 5004. Comprehensive shoreline
				restoration.
					Sec. 5005. Northeast Coastal Region ecosystem
				restoration.
					Sec. 5006. Anacostia watershed, District of
				Columbia and Maryland.
					Sec. 5007. Egmont Key, Florida.
					Sec. 5008. Cambridge, Maryland.
					Sec. 5009. Hart-Miller Island,
				Maryland.
					Sec. 5010. Gallops Island, Boston,
				Massachusetts.
					Sec. 5011. Sharkey County,
				Mississippi.
					Sec. 5012. Charleston Harbor Post 45 Project,
				Charleston, South Carolina.
					Sec. 5013. Sense of Congress on the promotion
				of General Michael J. Walsh to Major General, United States Army.
				
			2.Definition of
			 SecretaryIn this Act, the
			 term Secretary means the Secretary of the Army.
		IWater Resources
			 Projects
			1001.Project
			 authorizationsExcept as
			 otherwise provided in this section, the following projects for water resources
			 development and conservation and other purposes are authorized to be carried
			 out by the Secretary substantially in accordance with the plans, and subject to
			 the conditions, described in the respective reports designated in this
			 section:
				(1)Mid-Chesapeake Bay
			 Island Ecosystem Restoration Project, Chesapeake Bay, Dorchester County,
			 MarylandThe project for
			 ecosystem restoration, Mid-Chesapeake Bay Island Ecosystem Restoration Project,
			 Chesapeake Bay, Dorchester County, Maryland: Report of the Chief of Engineers
			 dated August 24, 2009, at a total cost of $1,612,000,000, with an estimated
			 Federal cost of $1,045,000,000 and an estimated non-Federal cost of
			 $567,000,000.
				(2)Mississippi Coastal
			 Improvements Program, Hancock, Harrison, and Jackson Counties,
			 MississippiThe project for hurricane and storm damage reduction,
			 Mississippi Coastal Improvements Program, Hancock, Harrison, and Jackson
			 Counties, Mississippi: Report of the Chief of Engineers dated September 15,
			 2009, at a total cost of $1,182,600,000, with an estimated Federal cost of
			 $746,750,000 and an estimated non-Federal cost of $435,850,000.
				(3)West Onslow Beach and
			 New River Inlet (Topsail Beach), Pender County, North CarolinaThe project for hurricane and storm damage
			 reduction, West Onslow Beach and New River Inlet (Topsail Beach), Pender
			 County, North Carolina: Report of the Chief of Engineers dated September 28,
			 2009, at a total cost of $32,131,000, with an estimated Federal cost of
			 $20,708,000 and an estimated non-Federal cost of $11,423,000, and at an
			 estimated total cost of $113,904,000 for periodic beach nourishment over the
			 50-year life of the project, with an estimated Federal cost of $56,952,000 and
			 an estimated non-Federal cost of $56,952,000.
				1002.Small projects for
			 flood damage reductionThe
			 Secretary shall conduct a study for each of the following projects and, if the
			 Secretary determines that a project is feasible, may carry out the project
			 under section 205 of the Flood Control Act of 1948 (33 U.S.C. 701s):
				(1)Del Rosa Channel, San
			 Bernadino, CaliforniaProject for flood damage reduction, Del
			 Rosa Channel, San Bernadino, California.
				(2)Laguna Creek,
			 Vacaville, CaliforniaProject for flood damage reduction, Laguna
			 Creek, Vacaville, California.
				(3)Ulatis Creek,
			 Vacaville, CaliforniaProject for flood damage reduction, Ulatis
			 Creek, Vacaville, California.
				(4)Sanderson Gulch,
			 Denver, ColoradoProject for flood damage reduction, Sanderson
			 Gulch, Denver, Colorado.
				(5)Willow Creek, Creede,
			 ColoradoProject for flood damage reduction, Willow Creek,
			 Creede, Colorado.
				(6)Big Econ River, Orange,
			 FloridaProject for flood damage reduction, Big Econ River,
			 Orange, Florida.
				(7)Bay Gall Creek, Warner
			 Robbins, GeorgiaProject for
			 flood damage reduction, Bay Gall Creek, Warner Robbins, Georgia.
				(8)Des Plaines River, Park
			 Ridge, IllinoisProject for flood damage reduction, Des Plaines
			 River, Park Ridge, Illinois.
				(9)Kishwaukee River,
			 Dekalb, IllinoisProject for flood damage reduction, Kishwaukee
			 River, DeKalb, Illinois.
				(10)Navajo Creek, Palos
			 Heights, IllinoisProject for flood damage reduction, Navajo
			 Creek, Palos Heights, Illinois.
				(11)Stony Creek, Oak Lawn,
			 IllinoisProject for flood damage reduction, Stony Creek, Oak
			 Lawn, Illinois.
				(12)Vicinity of the 71st
			 Street Ditch, Justice, IllinoisProject for flood damage
			 reduction, in the vicinity of the 71st Street Ditch, Justice, Illinois.
				(13)West Branch of Mill
			 Creek, Palos Park, IllinoisProject for flood damage reduction,
			 West Branch of Mill Creek, Palos Park, Illinois.
				(14)Dry Run Creek,
			 Waterloo, IowaProject for flood damage reduction, Dry Run Creek,
			 Waterloo, Iowa.
				(15)Louisville,
			 KentuckyProject for flood damage reduction, Louisville,
			 Kentucky.
				(16)Baltimore City,
			 MarylandProject for flood damage reduction, Baltimore City,
			 Maryland, in the vicinity of Druid Hill Park.
				(17)Pine Tree Brook, Avon,
			 MassachusettsProject for flood damage reduction, Pine Tree
			 Brook, Avon, Massachusetts.
				(18)Pine Tree Brook,
			 Milton, MassachusettsProject for flood damage reduction, Pine
			 Tree Brook, Milton, Massachusetts.
				(19)Harding Canal Seawall,
			 Detroit, MichiganProject for flood damage reduction, Harding
			 Canal Seawall, Detroit, Michigan.
				(20)Big River, High Ridge,
			 MissouriProject for flood damage reduction, Big River, High
			 Ridge, Missouri.
				(21)Saw Mill River basin,
			 Greehburgh, New YorkProject for flood damage reduction, Saw Mill
			 River basin, Greehburgh, New York.
				(22)Sparkill Creek,
			 Orangetown, New YorkProject for flood damage reduction, Sparkill
			 Creek, Orangetown, New York.
				(23)Independence,
			 OhioProject for flood damage reduction, Independence, Ohio.
				(24)Valley View,
			 OhioProject for flood damage reduction, Valley View,
			 Ohio.
				(25)Winyeh Bay,
			 Georgetown, South CarolinaProject for flood damage reduction, Winyeh
			 Bay, Georgetown, South Carolina.
				(26)Del Rio, Val Verde,
			 TexasProject for flood damage reduction, Del Rio, Val Verde,
			 Texas.
				(27)Craford Bay Seawall,
			 Portsmouth, VirginiaProject for flood damage reduction, Craford
			 Bay Seawall, Portsmouth, Virginia.
				(28)Southern Branch of the
			 Elizabeth River, Portsmouth, VirginiaProject for flood damage
			 reduction, Southern Branch of the Elizabeth River, Portsmouth, Virginia.
				(29)Roxbury and Westpoint
			 Townships, WisconsinProject for flood damage reduction, Roxbury
			 and Westpoint Townships, Wisconsin.
				1003.Small projects for
			 emergency streambank protectionThe Secretary shall conduct a study for each
			 of the following projects and, if the Secretary determines that a project is
			 feasible, may carry out the project under section 14 of the Flood Control Act
			 of 1946 (33 U.S.C. 701r):
				(1)Naknek River, Naknek,
			 AlaskaProject for emergency streambank protection, Naknek River,
			 Naknek, Alaska.
				(2)Quinnipiac River, New
			 Haven, ConnecticutProject for emergency streambank protection,
			 Quinnipiac River, New Haven, Connecticut.
				(3)Biscayne Bay, North Bay
			 Village, FloridaProject for emergency streambank protection,
			 Biscayne Bay, North Bay Village, Florida.
				(4)Bronx River, New York,
			 New YorkProject for emergency streambank protection, Bronx
			 River, New York, New York.
				(5)Ohio River, Ironton,
			 OhioProject for emergency streambank protection, Ohio River,
			 Ironton, Ohio.
				(6)Newport, Rhode
			 IslandProject for emergency streambank protection, Newport,
			 Rhode Island.
				(7)Tiverton, Rhode
			 IslandProject for emergency streambank protection, Tiverton,
			 Rhode Island.
				1004.Small projects for
			 navigationThe Secretary shall
			 conduct a study for each of the following projects and, if the Secretary
			 determines that a project is feasible, may carry out the project under section
			 107 of the River and Harbor Act of 1960 (33 U.S.C. 577):
				(1)Detroit River,
			 Wyandotte, MichiganProject for navigation, Detroit River,
			 Wyandotte, Michigan.
				(2)Stouts Creek, Lacey
			 Township, New JerseyProject for navigation, Stouts Creek, Lacey
			 Township, New Jersey.
				(3)Brown’s River, Nassau
			 County, New YorkProject for navigation, Brown’s River, Nassau
			 County, New York.
				(4)Detroit Harbor,
			 WisconsinProject for navigation, Detroit Harbor, Wisconsin.
				1005.Small projects for
			 improvement of the quality of the environmentThe Secretary shall conduct a study for each
			 of the following projects and, if the Secretary determines that a project is
			 appropriate, may carry out the project under section 1135 of the Water
			 Resources Development Act of 1986 (33 U.S.C. 2309a):
				(1)Rheem Creek, Contra
			 Costa County, CaliforniaProject for improvement of the quality of
			 the environment, Rheem Creek, Contra Costa County, California.
				(2)Rodeo Creek, Contra
			 Costa County, CaliforniaProject for improvement of the quality
			 of the environment, Rodeo Creek, Contra Costa County, California.
				1006.Small projects for
			 aquatic ecosystem and estuary restorationThe Secretary shall conduct a study for each
			 of the following projects and, if the Secretary determines that a project is
			 appropriate, may carry out the project under section 206 of the Water Resources
			 Development Act of 1996 (33 U.S.C. 2330):
				(1)Emeryville Harbor,
			 Emeryville, CaliforniaProject for aquatic ecosystem and estuary
			 restoration, Emeryville Harbor, Emeryville, California.
				(2)Los Angeles River,
			 Cudahy, CaliforniaProject for aquatic ecosystem and estuary
			 restoration, Los Angeles River, Cudahy, California.
				(3)Laguna Salada,
			 Pacifica, CaliforniaProject for aquatic ecosystem and estuary
			 restoration, Laguna Salada, Pacifica, California.
				(4)Animas River, La Plata,
			 ColoradoProject for aquatic ecosystem and estuary restoration,
			 Animas River, La Plata, Colorado.
				(5)North Fork of the
			 Gunnison River, Delta, ColoradoProject for aquatic ecosystem and
			 estuary restoration, North Fork of the Gunnison River, Delta, Colorado.
				(6)Line and Cane Creeks,
			 Henry County, GeorgiaProject for aquatic ecosystem and estuary
			 restoration, Line and Cane Creeks, Henry County, Georgia.
				(7)Bremme Creek, Dupage,
			 IllinoisProject for aquatic ecosystem and estuary restoration,
			 Bremme Creek, DuPage, Illinois.
				(8)Blackberry Creek,
			 Kendall, IllinoisProject for aquatic ecosystem and estuary
			 restoration, Blackberry Creek, Kendall, Illinois.
				(9)Gompers Park, North
			 Branch Chicago River, IllinoisProject for aquatic ecosystem and
			 estuary restoration, Gompers Park, North Branch Chicago River, Illinois.
				(10)Kankakee River, Will
			 County, IllinoisProject for aquatic ecosystem and estuary
			 restoration, Kankakee River, Will County, Illinois.
				(11)Prairie Creek
			 Watershed, Will County, IllinoisProject for aquatic ecosystem
			 and estuary restoration, Prairie Creek Watershed, Will County, Illinois.
				(12)West Branch of the
			 Dupage River, Dupage, IllinoisProject for aquatic ecosystem and
			 estuary restoration, West Branch of the DuPage River, DuPage, Illinois.
				(13)Long Creek Watershed,
			 Cumberland, MaineProject for aquatic ecosystem and estuary
			 restoration, Long Creek Watershed, Cumberland, Maine.
				(14)Cabin Branch
			 Watershed, Prince George’s County, MarylandProject for aquatic
			 ecosystem and estuary restoration, Cabin Branch Watershed, Prince George’s
			 County, Maryland.
				(15)Little Paint Branch
			 Stream, Prince George’s County, MarylandProject for aquatic
			 ecosystem and estuary restoration, Little Paint Branch Stream, Prince George’s
			 County, Maryland.
				(16)Lower Beaverdam Creek,
			 Prince George’s County, MarylandProject for aquatic ecosystem
			 and estuary restoration, Lower Beaverdam Creek, Prince George’s County,
			 Maryland.
				(17)Northeast Anacostia
			 River, Prince George’s County, MarylandProject for aquatic
			 ecosystem and estuary restoration, Northeast Anacostia River, Prince George’s
			 County, Maryland.
				(18)Northwest Anacostia
			 River, Prince George’s County, MarylandProject for aquatic
			 ecosystem and estuary restoration, Northwest Anacostia River, Prince George’s
			 County, Maryland.
				(19)Assabet River,
			 Middlesex and Worcester, MassachusettsProject for aquatic
			 ecosystem and estuary restoration, Assabet River, Middlesex and Worcester,
			 Massachusetts.
				(20)Lewis Bay, Yarmouth,
			 MassachusettsProject for aquatic ecosystem and estuary
			 restoration, Lewis Bay, Yarmouth, Massachusetts.
				(21)Pig’s Eye Lake, St.
			 Paul, MinnesotaProject for aquatic ecosystem and estuary
			 restoration, Pig’s Eye Lake, St. Paul, Minnesota.
				(22)Barnegat Bay, Ocean
			 County, New JerseyProject for aquatic ecosystem and estuary
			 restoration, Barnegat Bay, Ocean County, New Jersey.
				(23)Branchport Creek,
			 Oceanport Borough, New JerseyProject for aquatic ecosystem and
			 estuary restoration, Branchport Creek, Oceanport Borough, New Jersey.
				(24)Hackensack River,
			 Hudson County, New JerseyProject for aquatic ecosystem and
			 estuary restoration, Hackensack River, Hudson County, New Jersey.
				(25)Lake Topanemus,
			 Freehold, New JerseyProject for aquatic ecosystem and estuary
			 restoration, Lake Topanemus, Freehold, New Jersey.
				(26)Las Cruces Dam, Dona
			 Ana, New MexicoProject for aquatic ecosystem and estuary
			 restoration, Las Cruces Dam, Dona Ana, New Mexico.
				(27)Pugsley Creek, Castle
			 Hill, New YorkProject for aquatic ecosystem and estuary
			 restoration, Pugsley Creek, Castle Hill, New York.
				(28)Olentangy River,
			 Franklin, OhioProject for aquatic ecosystem and estuary
			 restoration, Olentangy River, Franklin, Ohio.
				(29)Scioto River,
			 Franklin, OhioProject for aquatic ecosystem and estuary
			 restoration, Scioto River, Franklin, Ohio.
				(30)Woonasquatucket River,
			 Providence, Rhode IslandProject for aquatic ecosystem and
			 estuary restoration, Woonasquatucket River, Providence, Rhode Island.
				(31)Claytor Lake, Pulaski,
			 VirginiaProject for aquatic ecosystem and estuary restoration,
			 Claytor Lake, Pulaski, Virginia.
				1007.Small projects for
			 shoreline protectionThe
			 Secretary shall conduct a study for each of the following projects and, if the
			 Secretary determines that a project is feasible, may carry out the project
			 under section 3 of the Act entitled “An Act authorizing Federal participation
			 in the cost of protecting the shores of publicly owned property”, approved
			 August 13, 1946 (33 U.S.C. 426g):
				(1)Deerfield Beach,
			 Broward County, FloridaProject for shoreline protection, Deerfield
			 Beach, Broward County, Florida.
				(2)Barnegat, Ocean County,
			 New JerseyProject for shoreline protection, Barnegat, Ocean
			 County, New Jersey.
				(3)Manhasset Bay, Port
			 Washington, New YorkProject
			 for shoreline protection, Manhasset Bay, Port Washington, New York.
				1008.Small projects for
			 aquatic plant control
				(a)In
			 generalThe Secretary is authorized to carry out a project for
			 aquatic nuisance plant control in the Republican River basin, Colorado, under
			 section 104 of the River and Harbor Act of 1958 (33 U.S.C. 610).
				(b)Special
			 ruleIn carrying out the project under subsection (a), the
			 Secretary may control and eradicate riverine nuisance plants.
				IIGeneral
			 Provisions
			2001.Credit for in-kind
			 contributions
				(a)Limitation; savings
			 provisionSection
			 221(a)(4)(E) of the Flood Control Act of 1970 (42 U.S.C. 1962d–5b(a)(4)(E)) is
			 amended by striking clause (ii) and inserting the following:
					
						(ii)LimitationIn any case in which a specific provision
				of law provides for a non-Federal interest to receive credit toward the
				non-Federal share of the cost of a study for, or construction or operation and
				maintenance of, a water resources project, the Secretary shall apply—
							(I)the specific provision of
				law instead of this paragraph; or
							(II)at the request of the non-Federal interest,
				the specific provision of law and such provisions of this paragraph as the
				non-Federal interest may request.
							(iii)Savings
				provisionNothing in this
				subparagraph affects the applicability of subsection
				(a)(4)(C).
						.
				(b)Water resources project
			 definedSection 221(b) of such Act (42 U.S.C. 1962d–5b(b)) is
			 amended—
					(1)by redesignating paragraphs (1) and (2) as
			 subparagraphs (A) and (B), respectively;
					(2)by moving subparagraphs
			 (A) and (B) (as so redesignated) and the matter following such subparagraphs 2
			 ems to the right;
					(3)by striking
			 (b) and all that follows through The term and
			 inserting the following:
						
							(b)DefinitionsIn this section, the following definitions
				apply:
								(1)Non-Federal
				interestThe
				term
								;
				and
					(4)by adding at the end the
			 following:
						
							(2)Water resources
				projectThe term water
				resources project includes projects studied, reviewed, designed,
				constructed, operated and maintained, or otherwise subject to Federal
				participation under the authority of the civil works program of the Secretary
				of the Army for the purposes of navigation, flood damage reduction, ecosystem
				restoration, hurricane and storm damage reduction, water supply, recreation,
				hydroelectric power, fish and wildlife conservation, water quality,
				environmental infrastructure, resource protection and development, and related
				purposes.
							.
				
					(c)Technical
			 correctionSection 221(c) of such Act (42 U.S.C. 1962d–5b(c)) is
			 amended by striking enforcible and inserting
			 enforceable.
				2002.Fish and wildlife
			 mitigation
				(a)Mitigation plans as
			 part of project proposalsSection 906(d)(1) of the Water Resources
			 Development Act of 1986 (33 U.S.C. 2283(d)(1)) is amended—
					(1)in the first
			 sentence—
						(A)by inserting for
			 damages to ecological resources, including terrestrial and aquatic resources,
			 and after mitigate;
						(B)by inserting ecological resources
			 and after impact on; and
						(C)by inserting
			 without the implementation of mitigation measures before the
			 period; and
						(2)by inserting before the
			 last sentence the following: If the Secretary determines that mitigation
			 to in-kind conditions is not possible, the Secretary shall identify in the
			 report the basis for that determination..
					(b)Mitigation
			 requirementsSection 906(d)(3)(A) of such Act (33 U.S.C.
			 2283(d)(3)(A)) is amended by inserting , at a minimum, after
			 complies with.
				2003.Remote and
			 subsistence harborsSection
			 2006 of the Water Resources Development Act of 2007 (33 U.S.C. 2242) is amended
			 by adding at the end the following:
				
					(c)ApplicabilityThis section shall apply to project studies
				that include—
						(1)a feasibility study, as
				defined in section 105(d) of the Water Resources Development Act of 1986 (33
				U.S.C. 2215(d)); or
						(2)a detailed project
				report, as defined in such section 105(d) and carried out under section 107(a)
				of the River and Harbor Act of 1960 (33 U.S.C.
				577(a)).
						.
			2004.Revision of project
			 partnership agreementSection
			 2008(a) of the Water Resources Development Act of 2007 (33 U.S.C. 2340(a)) is
			 amended by adding at the end the following: This subsection shall apply
			 without regard to whether the original partnership agreement was entered into
			 before, on, or after the date of enactment of this subsection..
			2005.Independent peer
			 review
				(a)Timing of peer
			 reviewSection 2034(b) of the
			 Water Resources Development Act of 2007 (33 U.S.C. 2343(b)) is amended—
					(1)by redesignating
			 paragraph (3) as paragraph (4); and
					(2)by inserting after
			 paragraph (2) the following:
						
							(3)Reasons for
				timingIf the Chief of
				Engineers does not initiate a peer review for a project study at a time
				described in paragraph (2), the Chief shall make publicly available, including
				on the Internet, for each of such times the reasons for not conducting the
				review, and shall include the reasons in the decision document for the project
				study.
							.
					(b)Establishment of
			 panelsSection 2034(c)(4) of such Act (33 U.S.C. 2343(c)(4)) is
			 amended to read as follows:
					
						(4)Congressional and
				public notificationUpon
				identification of a project study for peer review under this section, but prior
				to initiation of the review by the panel of experts, the Chief of Engineers
				shall—
							(A)notify the Committee on
				Environment and Public Works of the Senate and the Committee on Transportation
				and Infrastructure of the House of Representatives of the review; and
							(B)make publicly available,
				including on the Internet, information on—
								(i)the dates scheduled for
				beginning and ending the review;
								(ii)the entity that has the
				contract for the review; and
								(iii)the names and
				qualifications of the panel of
				experts.
								.
				(c)Recommendations of
			 panelSection 2034(f) of such Act (33 U.S.C. 2343(f)) is amended
			 by striking paragraph (2) and inserting the following:
					
						(2)Public availability and
				transmittal to CongressAfter
				receiving a report on a project study from a panel of experts under this
				section, the Chief of Engineers shall make available to the public, including
				on the Internet, and transmit to the Committee on Environment and Public Works
				of the Senate and the Committee on Transportation and Infrastructure of the
				House of Representatives—
							(A)a copy of the report
				within 3 days of receiving the report; and
							(B)a copy of any written
				response of the Chief of Engineers on recommendations contained in the report
				within 3 days of the date of the response.
							(3)Inclusion in project
				studyA report on a project study from a panel of experts under
				this section and the written response of the Chief of Engineers shall be
				included in the final decision document for the project
				study.
						.
				2006.Safety assurance
			 reviewSection 2035 of the
			 Water Resources Development Act of 2007 (33 U.S.C. 2344) is amended by adding
			 at the end the following:
				
					(i)Nonapplicability of
				FACAThe Federal Advisory
				Committee Act (5 U.S.C. App.) shall not apply to a safety assurance review
				conducted under this
				section.
					.
			2007.Funding for harbor
			 maintenance programs
				(a)Harbor Maintenance
			 Trust Fund guarantee
					(1)In
			 generalThe total budget resources made available from the Harbor
			 Maintenance Trust Fund each fiscal year pursuant to section 9505(c) of the
			 Internal Revenue Code of 1986 (relating to expenditures from the Harbor
			 Maintenance Trust Fund) shall be equal to the level of receipts plus interest
			 credited to the Harbor Maintenance Trust Fund for that fiscal year. Such
			 amounts may be used only for harbor maintenance programs described in section
			 9505(c) of such Code.
					(2)GuaranteeNo
			 funds may be appropriated for harbor maintenance programs described in such
			 section unless the amount described in paragraph (1) has been provided.
					(b)DefinitionsIn
			 this section, the following definitions apply:
					(1)Total budget
			 resourcesThe term total budget resources means the
			 total amount made available by appropriations Acts from the Harbor Maintenance
			 Trust Fund for a fiscal year for making expenditures under section 9505(c) of
			 the Internal Revenue Code of 1986.
					(2)Level of receipts plus
			 interestThe term level of receipts plus interest
			 means the level of taxes and interest credited to the Harbor Maintenance Trust
			 Fund under section 9505 of the Internal Revenue Code of 1986 for a fiscal year
			 as set forth in the President’s budget baseline projection as defined in
			 section 257 of the Balanced Budget and Emergency Deficit Control Act of 1985
			 (Public Law 99–177) for that fiscal year submitted pursuant to section 1105 of
			 title 31, United States Code.
					2008.Funding to process
			 permitsSection 214 of the
			 Water Resources Development Act of 2000 (33 U.S.C. 2201 note; 114 Stat. 2594;
			 119 Stat. 2169; 120 Stat. 318; 120 Stat. 3197; 121 Stat. 1067; 123 Stat. 3478)
			 is amended—
				(1)in subsection (a) by
			 striking permits under the jurisdiction and inserting
			 permits of such entities related to projects for a public purpose under
			 the jurisdiction;
				(2)by redesignating
			 subsection (c) as subsection (e);
				(3)by striking subsection
			 (b) and inserting the following:
					
						(b)Effect on
				permitting
							(1)In
				generalIn carrying out this section, the Secretary shall ensure
				that the use of funds accepted under subsection (a) will not impact impartial
				decision-making with respect to permits, either substantively or
				procedurally.
							(2)Impartial
				decisionmakingIn carrying out this section, the Secretary shall
				ensure that the evaluation of permits carried out using funds accepted under
				this section shall—
								(A)be reviewed by the
				District Commander of the Corps District in which the project or activity is
				located, unless the evaluation of the permit is initially conducted by the
				District Commander whereby the review shall be conducted by the Commander of
				the Corps Division in which the District is located; and
								(B)utilize the same
				procedures for decisions that would otherwise be required for the evaluation of
				permits for similar projects or activities not carried out using funds
				authorized under this section.
								(c)Limitation on use of
				fundsNone of the funds accepted under this section shall be used
				to carry out a review of the evaluation of permits required under subsection
				(b)(2)(A).
						(d)Public
				availabilityThe Secretary shall ensure that all final permit
				decisions carried out using funds authorized under this section are made
				available to the public, including on the
				Internet.
						;
				and
				(4)in subsection (e) (as
			 redesignated), by striking 2010 and inserting
			 2016.
				2009.Project modifications
			 for improvement of environmentSection 1135(d) of the Water Resources
			 Development Act of 1986 (33 U.S.C. 2309a(d)) is amended by striking
			 $5,000,000 and inserting $10,000,000.
			2010.Aquatic ecosystem and
			 estuary restorationSection
			 206(d) of the Water Resources Development Act of 1996 (33 U.S.C. 2330(d)) is
			 amended by striking $5,000,000 and inserting
			 $10,000,000.
			2011.Operation and
			 maintenance of navigation and hydroelectric
			 facilities
				(a)In
			 generalSection 314 of the
			 Water Resources Development Act of 1990 (33 U.S.C. 2321) is amended to read as
			 follows:
					
						314.Operation and
				maintenance of navigation and hydroelectric facilitiesActivities currently performed by personnel
				under the direction of the Secretary in connection with the operation and
				maintenance of navigation or hydroelectric power generating facilities,
				including all personnel under the direction of the Secretary in connection with
				the operation and maintenance of navigational infrastructure such as
				floodgates, locks, and dams, at Corps of Engineers water resources projects,
				are considered to be inherently governmental functions and not commercial
				activities. This section does not prohibit contracting out major maintenance or
				other functions that are currently contracted out or studying services not
				directly connected with project maintenance and
				operations.
						.
				(b)Clerical
			 amendmentThe table of contents contained in section 1(b) of such
			 Act is amended by striking the item relating to section 314 and inserting the
			 following:
					
						
							Sec. 314. Operation and maintenance of
				navigation and hydroelectric
				facilities.
						
						.
				2012.RepealSection 211 of the Water Resources
			 Development Act of 2000 (31 U.S.C. 6505 note; 114 Stat. 2592), and the item
			 relating to such section in the table of contents in section 1(b) of such Act,
			 are repealed.
			2013.Cost estimates for
			 feasibility reportsSection
			 905(a) of the Water Resources Development Act of 1986 (33 U.S.C. 2282) is
			 amended by adding at the end the following:
				
					(5)Cost estimates for
				feasibility reportsIn
				preparing a feasibility report under this subsection, the Secretary shall
				include in the report, and any budget documents (including justification
				materials) submitted pursuant to section 1105(a) of title 31, United States
				Code, an accounting of the total cost of the recommended plan and an estimate
				of the Federal and non-Federal participation in the plan based on the following
				scenarios:
						(A)The cost of the project based on optimal
				levels of Federal funding for the recommended plan.
						(B)The estimated cost of the
				project, based on a 50 percent increase in the period for implementation of the
				recommended plan.
						(C)The estimated cost of the
				project, based on a 100 percent increase in the period for implementation of
				the recommended
				plan.
						.
			2014.Mitigation status
			 reportSection 2036(b) of the
			 Water Resources Development Act of 2007 (33 U.S.C. 2283a) is amended—
				(1)by redesignating
			 paragraph (3) as paragraph (4); and
				(2)by inserting after
			 paragraph (2) the following:
					
						(3)Information
				includedIn reporting the status of all projects included in the
				report, the Secretary shall—
							(A)use a uniform methodology
				for determining the status of all projects included in the report;
							(B)use a methodology that
				describes both a qualitative and quantitative status for all projects in the
				report; and
							(C)provide specific dates
				for and participants in the consultations required under section 906(d)(4)(B)
				of the Water Resources Development Act of 1986 (33 U.S.C.
				2283(d)(4)(B)).
							.
				2015.Use of American
			 iron, steel, and manufactured goods
				(a)RestrictionNone of the funds authorized or otherwise
			 made available by this Act may be used for a project unless all of the iron,
			 steel, and manufactured goods used in the project are produced in the United
			 States.
				(b)ExceptionsSubsection (a) shall not apply in any case
			 or category of cases in which the Secretary finds that—
					(1)applying subsection (a) would be
			 inconsistent with the public interest;
					(2)iron, steel, and the relevant manufactured
			 goods are not produced in the United States in sufficient and reasonably
			 available quantities and of a satisfactory quality; or
					(3)inclusion of iron, steel, and manufactured
			 goods produced in the United States will increase the cost of the overall
			 project by more than 25 percent.
					(c)Public notice of waiver
			 requestIf the Secretary
			 receives a request to waive the application of subsection (a), the Secretary
			 shall publish in a timely manner that request online and in the Federal
			 Register.
				(d)Justification for
			 waiverIf the Secretary
			 determines that it is necessary to waive the application of subsection (a)
			 based on a finding under subsection (b), the Secretary shall publish online and
			 in the Federal Register a detailed written justification as to why the
			 provision is being waived.
				(e)ApplicationThis section shall be applied in a manner
			 consistent with United States obligations under international
			 agreements.
				IIIProject-Related
			 Provisions
			3001.Douglas Harbor,
			 Juneau, AlaskaThe maximum
			 amount of Federal funds that may be expended for the project for navigation,
			 Douglas Harbor, Juneau, Alaska, being carried out under section 107 of the
			 River and Harbor Act of 1960 (33 U.S.C. 577), shall be $7,000,000.
			3002.Nogales Wash and
			 tributaries flood control project, ArizonaThe project for flood control, Nogales Wash
			 and tributaries, Arizona, authorized by section 101(a)(4) of the Water
			 Resources Development Act of 1990 (104 Stat. 4606) and modified by section 303
			 of the Water Resources Development Act of 1996 (110 Stat. 3711), section 302 of
			 the Water Resources Development Act of 2000 (114 Stat. 2600), and section 3008
			 of the Water Resources Development Act of 2007 (121 Stat. 1107), is further
			 modified to authorize the Secretary to construct the project at a total cost of
			 $55,500,000, with an estimated Federal cost of $50,100,000 and an estimated
			 non-Federal cost of $5,400,000.
			3003.Rio de Flag,
			 ArizonaThe project for flood
			 damage reduction, Rio de Flag, Flagstaff, Arizona, authorized by section
			 101(b)(3) of the Water Resources Development Act of 2000 (114 Stat. 2576) and
			 modified by section 3007 of the Water Resources Development Act of 2007 (121
			 Stat. 1107), is further modified to authorize the Secretary to construct the
			 project at a total cost of $77,000,000, with an estimated Federal cost of
			 $50,000,000 and an estimated non-Federal cost of $27,000,000.
			3004.Tres Rios,
			 ArizonaThe project for
			 ecosystem restoration, Tres Rios, Arizona, authorized by section 101(b)(4) of
			 the Water Resources Development Act of 2000 (114 Stat. 2577), is modified to
			 authorize the Secretary to construct the project at a total cost of
			 $230,000,000, with an estimated Federal cost of $149,500,000 and an estimated
			 non-Federal cost of $80,500,000.
			3005.Russian River
			 project, Sonoma County, CaliforniaThe project for flood control, water
			 conservation, and related purposes in the Russian River basin, California,
			 authorized by section 204 of the Flood Control Act of 1950 (64 Stat. 177), and
			 the project for Russian River, Dry Creek, California, authorized by section 203
			 of the Flood Control Act of 1962 (76 Stat. 1192), are modified as
			 follows:
				(1)The Secretary shall
			 review the biological opinion on the water supply, flood control, and channel
			 maintenance operations conducted by the Corps of Engineers, the Sonoma County
			 Water Agency, and the Mendocino County Russian River Flood Control District, as
			 transmitted by the National Oceanic and Atmospheric Administration on September
			 24, 2008.
				(2)If the Secretary
			 determines that the project is feasible, the Secretary is authorized to
			 construct the project at a total cost of $92,000,000, with an estimated Federal
			 cost of $59,800,000 and an estimated non-Federal cost of $32,200,000.
				3006.South Sacramento
			 County streams, CaliforniaThe
			 project for flood control, environmental restoration, and recreation, South
			 Sacramento County streams, California, authorized by section 101(a)(8) of the
			 Water Resources Development Act of 1999 (113 Stat. 275), is modified to
			 authorize the Secretary to construct the project at a total cost of
			 $104,300,000, with an estimated Federal cost of $67,500,000 and an estimated
			 non-Federal cost of $36,800,000.
			3007.Chatfield Reservoir,
			 ColoradoSection 116 of the
			 Energy and Water Development and Related Agencies Appropriations Act, 2009 (123
			 Stat. 608) is amended by striking Colorado Department of Natural
			 Resources is authorized and inserting Colorado Department of
			 Natural Resources, or its assignee, is authorized.
			3008.Rio Grande
			 environmental management program, Colorado, New Mexico, and TexasSection 5056(f) of the Water Resources
			 Development Act of 2007 (121 Stat. 1213) is amended by striking
			 2011 and inserting 2015.
			3009.Potomac River,
			 Washington, District of ColumbiaThe project for flood control, Potomac
			 River, Washington, District of Columbia, authorized by section 5 of the Act of
			 June 22, 1936 (chapter 688; 49 Stat. 1574) and modified by section 301(a)(4) of
			 the Water Resources Development Act of 1996 (110 Stat. 3707) and section 309 of
			 the Water Resources Development Act of 1999 (113 Stat. 301), is further
			 modified to authorize the Secretary to construct the project at a Federal cost
			 of $8,100,000, in accordance with the post authorization change report dated
			 June 29, 1998.
			3010.Kissimmee River
			 restoration, FloridaThe
			 project for ecosystem restoration, Kissimmee River Restoration, Florida,
			 authorized by section 101(8) of the Water Resources Development Act of 1992
			 (106 Stat. 4802), is modified to authorize the Secretary to construct the
			 project at a total cost of $852,000,000, with an estimated Federal cost of
			 $426,000,000 and an estimated non-Federal cost of $426,000,000.
			3011.Ponce de Leon Inlet,
			 FloridaThe project for
			 navigation and related purposes, Ponce de Leon Inlet, Volusia County, Florida,
			 authorized by section 101(b)(8) of the Water Resources Development Act of 1999
			 (113 Stat. 279), is modified to authorize the Secretary to construct the
			 project at a total cost of $15,000,000, with an estimated Federal cost of
			 $8,500,000 and an estimated non-Federal cost of $6,500,000.
			3012.Savannah Harbor
			 expansion, GeorgiaThe project
			 for navigation, Savannah Harbor expansion, Georgia, authorized by section
			 101(b)(9) of the Water Resources Development Act of 1999 (113 Stat. 279), is
			 modified to authorize the Secretary to construct the project at a total cost of
			 $675,000,000, with an estimated Federal cost of $405,000,000 and an estimated
			 non-Federal cost of $270,000,000.
			3013.Chicago Sanitary and
			 Ship Canal dispersal barriers project, Illinois
				(a)AuthorizationSection 3061(b)(1) of the Water Resources
			 Development Act of 2007 (121 Stat. 1121) is amended—
					(1)by striking subparagraph
			 (A) and inserting the following:
						
							(A)upgrade and make permanent Barrier I in its
				current location or at an alternative location, as determined appropriate by
				the
				Secretary;
							;
					(2)in subparagraph (B) by
			 striking June 14, 2005 and inserting November 21, 2003,
			 as amended on July 14, 2005;
					(3)by redesignating
			 subparagraphs (C), (D), and (E) as subparagraphs (D), (E) and (F),
			 respectively;
					(4)by inserting after
			 subparagraph (B) the following:
						
							(C)acquire real estate interests necessary for
				the construction, operation, and maintenance of Barrier I and Barrier
				II;
							;
					(5)by striking
			 and at the end of subparagraph (E) (as redesignated by paragraph
			 (3) of this subsection);
					(6)by striking the period at
			 the end of subparagraph (F) (as redesignated by paragraph (3) of this
			 subsection) and inserting ; and; and
					(7)by adding at the end the
			 following:
						
							(G)construct additional barriers or other fish
				deterrents at other locations in the vicinity of the Chicago Area Waterway
				System, if determined appropriate by the
				Secretary.
							.
					(b)Use of
			 creditSection 3061(b)(2) of
			 such Act (121 Stat. 1121) is amended by striking paragraph
			 (1)(E) and inserting paragraph (1)(F).
				(c)Feasibility
			 studySection 3061(d) of such Act (121 Stat. 1121) is amended by
			 adding the end the following: The study shall include a fully developed
			 analysis of an alternative for hydrologic separation between the Great Lakes
			 and the Mississippi River basins. The hydrologic separation alternative shall
			 include identification of measures to prevent the transfer of aquatic nuisance
			 species between the Great Lakes and the Mississippi River basins through
			 surface water..
				3014.Lower Ohio River,
			 Illinois and KentuckyThe
			 project for navigation, Lower Ohio River, Locks and Dams 52 and 53, Illinois
			 and Kentucky, authorized by section 3(a)(6) of the Water Resources Development
			 Act of 1988 (102 Stat. 4013), is modified to authorize the Secretary to
			 construct the project at a total cost of $1,991,000,000.
			3015.Wood River levee
			 system reconstruction, Madison County, IllinoisThe project for flood damage reduction, Wood
			 River Levee System Reconstruction, Madison County, Illinois, authorized by
			 section 1001(20) of the Water Resources Development Act of 2007 (121 Stat.
			 1053), is modified to authorize the Secretary to construct the project at a
			 total cost of $120,000,000, with an estimated Federal cost of $78,000,000 and
			 an estimated non-Federal cost of $42,000,000.
			3016.Little Calumet River,
			 IndianaThe project for flood
			 control, Little Calumet River, Indiana, authorized by section 401(a) of the
			 Water Resources Development Act of 1986 (100 Stat. 4115) and modified by
			 section 127 of the Energy and Water Appropriations Act, 2006 (119 Stat. 2259),
			 is further modified to authorize the Secretary to construct the project at a
			 total cost of $275,000,000, with an estimated Federal cost of $206,000,000, and
			 an estimated non-Federal cost of $69,000,000.
			3017.Rhodes Point Jetty,
			 Smith Island, MarylandThe
			 maximum amount of Federal funds that may be expended for the project for
			 navigation, Rhodes Point Jetty, Smith Island, Maryland, being carried out under
			 section 107 of the River and Harbor Act of 1960 (33 U.S.C. 577), shall be
			 $7,000,000.
			3018.Muddy River,
			 Brookline and Boston, MassachusettsSection 522 of the Water Resources
			 Development Act of 2000 (114 Stat. 2656) is amended by striking draft
			 evaluation report of the New England District Engineer entitled Phase I
			 Muddy River Master Plan, dated June 2000 and inserting
			 Final Decision Document and Environmental Assessment Report of the New
			 England District Engineer entitled Muddy River Flood Control and
			 Ecosystem Restoration, Boston and Brookline, Massachusetts, dated
			 September 2003, at a total cost of $79,200,000.
			3019.Ada,
			 MinnesotaThe maximum amount
			 of Federal funds that may be expended for the project for flood damage
			 reduction, Wild Rice River, Ada, Minnesota, being carried out under section 205
			 of the Flood Control Act of 1948 (33 U.S.C. 701s), shall be $10,600,000.
			3020.Montevideo,
			 MinnesotaThe maximum amount
			 of Federal funds that may be expended for the project for flood damage
			 reduction, Montevideo, Minnesota, being carried out under section 205 of the
			 Flood Control Act of 1948 (33 U.S.C. 701s), shall be $10,000,000.
			3021.Two Harbors,
			 MinnesotaSection 3101(b) of
			 the Water Resources Development Act of 2007 (121 Stat. 1133) is amended by
			 striking $7,000,000 and inserting
			 $14,000,000.
			3022.Blue River basin,
			 Kansas City, MissouriThe
			 project for flood control, Blue River basin, Kansas City, Missouri, authorized
			 by section 101(a)(18) of the Water Resources Development Act of 1996 (110 Stat.
			 3665), is modified to authorize the Secretary to construct the project at a
			 total cost of $45,500,000, with an estimated Federal cost of $34,125,000 and an
			 estimated non-Federal cost of $11,375,000.
			3023.Lower Assunpink
			 Creek, Trenton, New JerseyThe
			 maximum amount of Federal funds that may be expended for the project for
			 improvement of the quality of the environment, Lower Assunpink Creek, Trenton,
			 New Jersey, being carried out under section 1135 of the Water Resources
			 Development Act of 1986 (33 U.S.C. 2309a), shall be $10,000,000.
			3024.Ocean Gate, Ocean
			 County, New JerseyThe maximum
			 amount of Federal funds that may be expended for the project for emergency
			 streambank protection, Ocean Gate, Ocean County, New Jersey, being carried out
			 under section 14 of the Flood Control Act of 1946 (33 U.S.C. 701r), shall be
			 $4,500,000.
			3025.Orchard Beach, Bronx,
			 New YorkSection 554 of the
			 Water Resources Development Act of 1996 (110 Stat. 3781), as amended by section
			 3122 of the Water Resources Development Act of 2007 (121 Stat. 1139), is
			 further amended by striking $20,000,000 and inserting
			 $27,000,000.
			3026.Spring Creek, New
			 YorkThe maximum amount of
			 Federal funds that may be expended for the project for improvement of the
			 quality of the environment, Spring Creek, New York, being carried out under
			 section 1135 of the Water Resources Development Act of 1986 (33 U.S.C. 2309a),
			 shall be $6,000,000.
			3027.Hocking River basin,
			 Monday Creek, OhioSection
			 1001(37)(B)(iii) of the Water Resources Development Act of 2007 (121 Stat.
			 1055) is amended by striking “$1,270,000” and inserting “$12,000,000”.
			3028.Lower Columbia River
			 and Tillamook Bay ecosystem restoration, Oregon and WashingtonSection 536(g) of the Water Resources
			 Development Act of 2000 (114 Stat. 2662) is amended by striking
			 $30,000,000 and inserting $45,000,000.
			3029.Corpus Christi Ship
			 Channel, Corpus Christi, TexasThe project for navigation and ecosystem
			 restoration, Corpus Christi Ship Channel, Texas, authorized by section 1001(40)
			 of the Water Resources Development Act of 2007 (121 Stat. 1056) is modified to
			 authorize the Secretary to construct the project at a total cost of
			 $447,604,000, with an estimated Federal cost of $183,827,000 and an estimated
			 non-Federal cost of $263,777,000.
			3030.Dallas Floodway,
			 Dallas, TexasThe project for
			 flood control, Trinity River and tributaries, Texas, authorized by section 2 of
			 the Act entitled An Act authorizing the construction, repair, and
			 preservation of certain public works on rivers and harbors, and for other
			 purposes, approved March 2, 1945, and modified by section 5141 of the
			 Water Resources Development Act of 2007 (121 Stat. 1253), is further modified
			 to authorize the Secretary to construct the project at a total cost of
			 $882,000,000, with an estimated Federal cost of $573,300,000 and an estimated
			 non-Federal cost of $308,700,000.
			3031.Houston-Galveston
			 navigation channels, TexasThe
			 project for navigation and environmental restoration, Houston-Galveston
			 Navigation Channels, Texas, authorized by section 101(a)(30) of the Water
			 Resources Development Act of 1996 (110 Stat. 3666), is modified to authorize
			 the Secretary to extend the boundaries of the Galveston channel approximately
			 2600 feet beyond Pier 38, if the Secretary determines that the extension is
			 feasible.
			3032.Project
			 reauthorizationThe following
			 project may be carried out by the Secretary and no construction on any such
			 project may be initiated until the Secretary determines that the project is
			 feasible: The Vincennes, Indiana portion of the project for flood control,
			 Wabash River basin, Illinois and Indiana, authorized by section 10 of the Flood
			 Control Act of 1946 (60 Stat. 649) and deauthorized by section 1002 of the
			 Water Resources Development Act of 1986 (100 Stat. 4209).
			3033.Project
			 deauthorizations
				(a)In
			 generalThe following projects are not authorized after the date
			 of enactment of this Act:
					(1)Potomac River,
			 Washington Channel, District of ColumbiaThe portion of the
			 project for navigation, Potomac River, Washington Channel, District of
			 Columbia, authorized by the Act of August 30, 1935 (chapter 831; 49 Stat.
			 1028), beginning at Washington Harbor Channel Geometry Centerline of the
			 400-foot-wide main navigational ship channel, Centerline Station No. 103+73.12,
			 coordinates North 441,948.20, East 1,303,969.30, as stated and depicted on the
			 Condition Survey Anacostia, Virginia, Washington and Magazine Bar Shoal
			 Channels, Washington, D.C., Sheet 6 of 6, prepared by the United States Army
			 Corps of Engineers, Baltimore district, July 2007; thence departing the
			 aforementioned centerline traveling the following courses and distances: N. 40
			 degrees 10 minutes 45 seconds E., 200.00 feet to a point, on the outline of
			 said 400-foot-wide channel thence binding on said outline the following three
			 courses and distances: S. 49 degrees 49 minutes 15 seconds E., 1,507.86 feet to
			 a point, thence; S. 29 degrees 44 minutes 42 seconds E., 2,083.17 feet to a
			 point, thence; S. 11 degrees 27 minutes 04 seconds E., 363.00 feet to a point,
			 thence; S. 78 degrees 32 minutes 56 seconds W., 200.00 feet to a point binding
			 on the centerline of the 400-foot-wide main navigational channel at computed
			 Centerline Station No. 65+54.31, coordinates North 438,923.9874, East
			 1,306,159.9738, thence; continuing with the aforementioned centerline the
			 following courses and distances: N. 11 degrees 27 minutes 04 seconds W., 330.80
			 feet to a point, Centerline Station No. 68+85.10, thence; N. 29 degrees 44
			 minutes 42 seconds W., 2,015.56 feet to a point, Centerline Station No.
			 89+00.67, thence; N. 49 degrees 49 minutes 15 seconds W., 1,472.26 feet to the
			 point of beginning.
					(2)Chicago Harbor,
			 IllinoisThe portion of the project for navigation, Chicago
			 Harbor, authorized by the River and Harbor Acts of March 3, 1899 and March 2,
			 1919, beginning at the southwest corner of Metropolitan Sanitary District of
			 Greater Chicago sluice gate that abuts the north wall of the Chicago River Lock
			 thence running north for approximately 290 feet, thence running east
			 approximately 1,000 feet, thence running south approximately 290 feet, thence
			 running west approximately 1,000 feet to the point of origin.
					(3)Ipswich River,
			 MassachusettsThe portion of the project for navigation, Ipswich
			 River, Massachusetts, adopted by the Rivers and Harbors Act of August 5, 1886,
			 consisting of a 4-foot channel located at the entrance to the inner harbor at
			 Ipswich Harbor, lying northwesterly of a line commencing at: N3,074,938.09,
			 E837,154.87, thence running easterly approximately 60 feet to a point with
			 coordinates N3,074,972.62, E837,203.93.
					(4)Menemsha Creek,
			 MassachusettsThe portion of the project for navigation, Menemsha
			 Creek, Massachusetts, authorized by the River and Harbor Act of 1945,
			 consisting of the following areas—
						(A)beginning at a point,
			 N129,112.54, E1,566,926.30, running north 52 degrees 12 minutes 55.9 seconds
			 east 208.68 feet to a point N129,240.39, E1,567,091.22, running south 77
			 degrees 28 minutes 13.7 seconds east 170.0 feet to a point N129,203.51,
			 E1,567,257.17, running south 37 degrees 25 minutes 45.4 seconds east 101.04
			 feet to a point N129,123.28, E1,567,318.58, running north 77 degrees 28 minutes
			 13.7 seconds west 223.32 feet to a point N129,171.72, E 1,567,100.58, running
			 south 52 degrees 12 minutes 55.9 seconds west 174.00 feet to a point
			 N129,065.12, E1,566,963.06, running north 37 degrees 47 minutes 04.1 seconds
			 west 60.00 feet to the point of origin, and
						(B)beginning at a point,
			 N128,895.78, E1,566,940.39, thence running north 52 degrees 31 minutes 25.8
			 seconds east 135.91 feet to a point N128,978.47, E1,567,048.25, thence running
			 south 77 degrees 28 minutes 13.7 seconds east 80.63 feet to a point
			 N128,960.98, E1,567,126.96, thence running south 37 degrees 25 minutes 32.9
			 seconds east 70.67 feet to a point N128,904.86, E1,567,169.91, thence running
			 north 73 degrees 59 minutes 15.6 seconds west 139.90 feet to a point
			 N128,943.45, E 1,567,035.44, thence running south 52 degrees 31 minutes 25.8
			 seconds west 103.96 feet to a point N128,880.20, E1,566,952.94, thence running
			 north 38 degrees 50 minutes 43.8 seconds west 20.01 feet to the point of
			 origin.
						(5)Block Island Harbor of
			 Refuge, Rhode IslandThe portion of the project for navigation,
			 Block Island Harbor of Refuge, Rhode Island, adopted by the Rivers and Harbors
			 Act of July 11, 1870, consisting of the cut-stone breakwater lining the west
			 side of the Inner Basin, beginning at a point, N32,179.55, E312,625.53, thence
			 running northerly approximately 76.59 feet to a point with coordinates
			 N326,655.92, E312,631.32, thence running northerly approximately 206.81 feet to
			 a point with coordinates N32,858.33, E312,673.74, thence running easterly
			 approximately 109.00 feet to a point with coordinates N32,832.15,
			 E312,779.54.
					(b)Additional
			 DeauthorizationsThe
			 following projects are not authorized after the date of enactment of this Act,
			 except with respect to any portion of such a project that has been completed
			 before such date or is under construction on such date:
					(1)The project for flood
			 protection and related purposes, Cache River basin, Arkansas and Missouri,
			 authorized by section 204 of the Flood Control Act of 1950 (64 Stat.
			 172).
					(2)The Lower White River, Big Creek and
			 tributaries, Arkansas, element of the project for flood control and improvement
			 of the Lower Mississippi River, authorized by section 1 of the Act of May 15,
			 1928 (45 Stat. 534), and modified by section 204 of the Flood Control Act of
			 1965 (79 Stat. 1076).
					(3)The project for navigation, Noyo River and
			 Harbor, California, authorized by section 101 of the River and Harbor Act of
			 1962 (76 Stat. 1176) and modified by section 146 of the Water Resources
			 Development Act of 1976 (90 Stat. 2931).
					(4)The project for
			 navigation, Red River Waterway, Shreveport, Louisiana, to Dangerfield, Texas,
			 authorized by the River and Harbor Act of 1968 (82 Stat. 731).
					(5)The project for flood
			 control, Hocking River at Logan, Ohio, authorized by section 401(a) of the
			 Water Resources Development Act of 1986 (100 Stat. 4122).
					(6)The Shipyard River Upper
			 Channel and Upper Turning basin elements of the project for navigation,
			 Charleston Harbor, South Carolina, authorized by section 202(a) of the Water
			 Resources Development Act of 1986 (100 Stat. 4096).
					(7)The environmental
			 enhancements element of the project for flood control, Nonconnah Creek and
			 Johns Creek, Tennessee and Mississippi, authorized by section 401(a) of the
			 Water Resources Development Act of 1986 (100 Stat. 4124).
					(8)The recreation element of
			 the project for flood control, Nonconnah Creek and Johns Creek, Tennessee and
			 Mississippi, authorized by section 401(a) of the Water Resources Development
			 Act of 1986 (100 Stat. 4124).
					(9)The project for flood protection, Santa
			 Barbara County Coastal Streams and tributaries in the area of Goleta,
			 California, authorized by section 201 of the Flood Control Act of 1970 (84
			 Stat. 1826) and modified by section 102(b) of the Water Resources Development
			 Act of 1992 (106 Stat. 4804).
					(10)The project for flood control, Harris Fork
			 Creek, Tennessee and Kentucky, authorized by section 102 of the Water Resources
			 Development Act of 1976 (90 Stat. 2921).
					(11)The project for flood control, Buena Vista,
			 Virginia, authorized by section 101(a)(24) of the Water Resources Development
			 Act of 1990 (104 Stat. 4610) and modified by section 118(f) of the Water
			 Resources Development Act of 1992 (106 Stat. 4824).
					IVStudies
			4001.Hollis,
			 AlaskaThe Secretary shall
			 conduct a study to determine the feasibility of carrying out a project for
			 navigational improvements, Hollis, Alaska.
			4002.Bullard Wash,
			 Goodyear, ArizonaThe
			 Secretary shall conduct a study to determine the feasibility of carrying out a
			 project for flood damage reduction for Bullard Wash, Goodyear, Arizona.
			4003.Lower Santa Cruz
			 River, Casa Grande, ArizonaThe Secretary shall conduct a study to determine the feasibility of carrying
			 out projects for flood damage reduction and related water resource purposes for
			 the Lower Santa Cruz River study area, Casa Grande, Arizona.
			4004.Maricopa County,
			 ArizonaThe Secretary shall
			 conduct a study to determine the feasibility of carrying out a project for
			 flood damage reduction, environmental restoration, recreation, and related
			 water resource purposes, including nonstructural solutions, for Maricopa
			 County, Arizona.
			4005.Ouachita River,
			 Ouachita, Union, and Ashley Counties, ArkansasThe Secretary shall conduct a study to
			 determine the feasibility of carrying out a project for navigation, flood
			 damage reduction, environmental restoration, bank stabilization, and related
			 water resource purposes for the Ouachita River, Ouachita, Union, and Ashley
			 Counties, Arkansas.
			4006.Oil Trough,
			 ArkansasThe Secretary shall
			 conduct a study to determine the feasibility of carrying out a project for
			 flood damage reduction for Oil Trough, Arkansas.
			4007.Randolph County,
			 ArkansasThe Secretary shall
			 conduct a study to determine the feasibility of carrying out a project for
			 flood damage reduction for Randolph County, Arkansas.
			4008.Berkeley Marina,
			 Berkeley, CaliforniaThe
			 Secretary shall conduct a study to determine the feasibility of carrying out a
			 project for navigational improvements for Berkeley Marina, Berkeley,
			 California.
			4009.Chelsea Wetlands,
			 Hercules, CaliforniaThe
			 Secretary shall conduct a study to determine the feasibility of carrying out a
			 project for environmental restoration and flood damage reduction for Chelsea
			 Wetlands, Hercules, California.
			4010.Colorado Lagoon and
			 Alamitos Bay, Long Beach, CaliforniaThe Secretary shall conduct a study to
			 determine the feasibility of carrying out a project for environmental
			 restoration between Colorado Lagoon and Alamitos Bay, Long Beach,
			 California.
			4011.Lodi Lake, Lodi,
			 CaliforniaThe Secretary
			 shall conduct a study to determine the feasibility of carrying out a project
			 for flood damage reduction and streambank stabilization for Lodi Lake, Lodi,
			 California.
			4012.Oakland-Inner Harbor
			 Tidal Canal, Oakland, CaliforniaThe Secretary shall conduct a study to
			 determine the feasibility of carrying out a project for navigation improvements
			 for the Oakland-Inner Harbor Tidal Canal, Oakland, California.
			4013.Noyo Harbor District,
			 Noyo, CaliforniaThe
			 Secretary shall conduct a study to determine the feasibility of carrying out a
			 project for navigational improvements and dredge material disposal for Noyo
			 Harbor District, Noyo, California.
			4014.Port of San
			 Francisco, San Francisco, CaliforniaThe Secretary shall conduct a study to
			 determine the feasibility of carrying out a project for navigational
			 improvements, flood damage reduction, shoreline protection, environmental
			 restoration, and related water resource purposes for Port of San Francisco, San
			 Francisco, California.
			4015.Redwood City
			 Navigation Channel, CaliforniaThe Secretary shall conduct a study to
			 determine the feasibility of carrying out a project for navigational
			 improvements and dredge material disposal for Redwood City Navigation Channel,
			 California.
			4016.Rialto Channel and
			 Cactus Channel, Rialto, CaliforniaThe Secretary shall conduct a watershed
			 study to determine the feasibility of carrying out a project for flood damage
			 reduction for Rialto Channel and Cactus Channel, Rialto, California.
			4017.Sacramento Regional
			 Sanitation District, Sacramento, CaliforniaThe Secretary shall conduct a study to
			 determine the feasibility of carrying out projects for flood damage reduction
			 in the Sacramento Regional Sanitation District, Sacramento, California.
			4018.San Pablo Bay,
			 Hercules, CaliforniaThe
			 Secretary shall conduct a study to determine the feasibility of carrying out a
			 project for navigational improvements for San Pablo Bay, Hercules,
			 California.
			4019.Stockton,
			 CaliforniaThe Secretary
			 shall conduct a study to determine the feasibility of carrying out projects for
			 navigation channel deepening for Stockton, California.
			4020.Tijuana River
			 environmental restoration, San Diego, CaliforniaThe Secretary shall conduct a study to
			 determine the feasibility of carrying out projects for flood damage reduction,
			 environmental restoration, water supply, water quality, recreation, and other
			 water-related issues including the impacts of water flows from Mexico for the
			 Tijuana River basin, San Diego, California.
			4021.Tijuana River
			 wetlands restoration, San Diego County, CaliforniaThe Secretary shall conduct a study to determine the feasibility of carrying
			 out a project for environmental restoration and wetland restoration along the
			 Tijuana River, San Diego County, California.
			4022.Ventura River,
			 Ventura County, CaliforniaThe Secretary shall conduct a study to determine the feasibility of carrying
			 out a project for flood damage reduction for Ventura River, Ventura County,
			 California.
			4023.Willowbrook, Los
			 Angeles County, CaliforniaThe Secretary shall conduct a watershed study to determine the feasibility of
			 carrying out a project for environmental restoration for Willowbrook, Los
			 Angeles County, California.
			4024.Fountain Creek
			 watershed, Pueblo, ColoradoThe Secretary shall conduct a sediment impact analysis study to determine the
			 sediment transport parameters for Fountain Creek watershed, Pueblo,
			 Colorado.
			4025.Ralston Creek,
			 Arvada, ColoradoThe
			 Secretary shall conduct a watershed study to determine the feasibility of
			 carrying out a project for flood damage reduction for Ralston Creek, Arvada,
			 Colorado.
			4026.Holly Pond and
			 Norotan River, Stamford, ConnecticutThe Secretary shall conduct a study to
			 determine the feasibility of carrying out projects for environmental
			 restoration for Holly Pond and Norotan River, Stamford, Connecticut.
			4027.Housatonic River, New
			 Milford, ConnecticutThe
			 Secretary shall conduct a study to determine the feasibility of carrying out a
			 project for flood damage reduction along the Housatonic River, New Milford,
			 Connecticut.
			4028.Long Island Sound and
			 Mill River, Stamford, ConnecticutThe Secretary shall conduct a study to
			 determine the feasibility of carrying out a project for navigational
			 improvements for Long Island Sound and Mill River, Stamford,
			 Connecticut.
			4029.Meriden,
			 ConnecticutThe Secretary
			 shall conduct a watershed study to determine the feasibility of carrying out a
			 project for flood damage reduction for Meriden, Connecticut.
			4030.South Cove, Old
			 Saybrook, ConnecticutThe
			 Secretary shall conduct a study to determine the feasibility of carrying out a
			 project for environmental restoration for the South Cove, Old Saybrook,
			 Connecticut.
			4031.West River, New Haven
			 Harbor, West Haven, ConnecticutThe Secretary shall conduct a study to
			 determine the feasibility of carrying out a project for shoreline protection,
			 storm damage reduction, including a review of bulkhead condition for West
			 River, New Haven Harbor, West Haven, Connecticut.
			4032.Chesapeake Bay,
			 Delaware, Maryland, and VirginiaThe Secretary shall conduct a study to
			 determine the feasibility of carrying out projects for enhanced public access
			 and recreational opportunities on Army Corps of Engineers projects in the
			 Chesapeake Bay, Delaware, Maryland, and Virginia.
			4033.Washington, District
			 of ColumbiaThe Secretary
			 shall conduct a study to determine the feasibility of carrying out a project
			 for flood damage reduction, including green technologies, for Washington,
			 District of Columbia.
			4034.Lake County,
			 FloridaThe Secretary shall
			 conduct a study to determine the feasibility of carrying out a project for
			 flood damage reduction and environmental protection, Lake County,
			 Florida.
			4035.Marion County,
			 FloridaThe Secretary shall
			 conduct a study to determine the feasibility of carrying out a project for
			 water supply, Marion County, Florida.
			4036.Miami,
			 FloridaThe Secretary shall
			 conduct a study to determine the feasibility of carrying out a project for
			 flood damage reduction for Miami, Florida.
			4037.Oakland Park,
			 FloridaThe Secretary shall
			 conduct a study to determine the feasibility of carrying out a project for
			 flood damage reduction for Oakland Park, Florida.
			4038.Riviera Beach,
			 FloridaThe Secretary shall
			 conduct a study to determine the feasibility of carrying out a project for
			 hurricane and storm damage reduction and shoreline protection for Riviera
			 Beach, Florida.
			4039.South Daytona,
			 FloridaThe Secretary shall
			 conduct a study to determine the feasibility of carrying out a project for
			 flood damage reduction, environmental restoration, and related water resource
			 purposes for South Daytona, Florida.
			4040.Tampa,
			 FloridaThe Secretary shall
			 conduct a study to determine the feasibility of carrying out a project for
			 flood damage reduction and environmental restoration for Tampa, Florida.
			4041.Peavine Creek,
			 Decatur, GeorgiaThe
			 Secretary shall conduct a study to determine the feasibility of carrying out a
			 project for flood damage reduction and environmental restoration, recreation,
			 and related water resource purposes for Peavine Creek, Decatur, Georgia.
			4042.Richland Creek,
			 Lawrenceville, GeorgiaThe
			 Secretary shall conduct a study to determine the feasibility of carrying out a
			 project for environmental restoration for Richland Creek, Lawrenceville,
			 Georgia.
			4043.Study for water
			 supply, Georgia
				(a)In
			 generalThe Secretary shall
			 conduct a study of municipal and industrial water supply for the State of
			 Georgia.
				(b)Study
			 componentsIn conducting the study, the Secretary shall
			 review—
					(1)currently available water
			 supplies;
					(2)expected future demand
			 for potable water;
					(3)current water uses,
			 including per capita use rates;
					(4)opportunities to augment
			 existing supplies, including through increased conservation and improved
			 efficiencies;
					(5)the effect of water
			 supply policies and uses on the environment;
					(6)the effect of water
			 supply policies on the economy;
					(7)the effect of water
			 supply policies and uses on upstream and downstream uses;
					(8)the impacts of water
			 supply policies on threatened and endangered species; and
					(9)the impacts of
			 consumptive uses on instream uses.
					(c)TimingThe
			 Secretary shall complete the study not later than 2 years following the first
			 obligation of funds for the study.
				4044.Suwannee Creek,
			 Lawrenceville, GeorgiaThe
			 Secretary shall conduct a study to determine the feasibility of carrying out a
			 project for environmental restoration for Suwannee Creek, Lawrenceville,
			 Georgia.
			4045.Agat and Merizo,
			 GuamThe Secretary shall
			 conduct a study to determine the feasibility of carrying out a project for
			 storm damage reduction and shoreline protection for Agat and Merizo,
			 Guam.
			4046.Waiakea Stream and
			 Palai Stream, Hilo, Hawaii
				(a)In
			 generalThe Secretary shall
			 conduct a study to determine the feasibility of carrying out a project for
			 flood damage reduction along Waiakea Stream and Palai Stream, Hilo,
			 Hawaii.
				(b)Prior
			 workIn carrying out the study, the Secretary shall utilize, to
			 the extent practicable, any work undertaken in the formulation of a project for
			 flood damage reduction, Waiakea Stream and Palai Stream, Hilo, Hawaii,
			 initiated under section 205 of the Flood Control Act of 1948 (33 U.S.C.
			 701s).
				4047.Waialua-Kaiaka
			 watershed, Oahu, HawaiiThe
			 Secretary shall conduct a study to determine the feasibility of carrying out a
			 project for flood damage reduction, environmental restoration, water supply,
			 and related water resource purposes for the Waialua-Kaiaka watershed, Oahu,
			 Hawaii.
			4048.Albany Park, Chicago,
			 IllinoisThe Secretary shall
			 conduct a study to determine the feasibility of carrying out a project for
			 flood damage reduction for Albany Park, Chicago, Illinois.
			4049.Carpenter Creek,
			 Carpentersville, IllinoisThe
			 Secretary shall conduct a study to determine the feasibility of carrying out a
			 project for flood damage reduction and stream bank stabilization for Carpenter
			 Creek, Carpentersville, Illinois.
			4050.Des Plaines River,
			 Cook County, IllinoisThe
			 Secretary shall conduct a study to determine the feasibility of carrying out a
			 project for flood damage reduction and stream bank stabilization for the Des
			 Plaines River, Cook County, Illinois.
			4051.Ferson-Otter Creek
			 Dam, St. Charles, IllinoisThe Secretary shall conduct a study to determine the feasibility of carrying
			 out a project for flood damage reduction and stream bank stabilization for
			 Ferson-Otter Creek Dam, St. Charles, Illinois.
			4052.Middle Mississippi
			 River, Illinois and MissouriThe Secretary shall conduct a study to determine the feasibility of developing
			 a program for environmental restoration for the Middle Mississippi River,
			 Illinois and Missouri.
			4053.North Branch of the
			 Chicago River, Chicago, IllinoisThe Secretary shall conduct a study to
			 determine the feasibility of carrying out a project for environmental
			 restoration and related water resource purposes for the North Branch of the
			 Chicago River, Chicago, Illinois.
			4054.River Park and Ronan
			 Park, North Branch of the Chicago River, Chicago, IllinoisThe Secretary shall conduct a study to
			 determine the feasibility of carrying out a project for environmental
			 restoration and shoreline protection for River Park and Ronan Park, North
			 Branch of the Chicago River, Chicago, Illinois.
			4055.Thillens Park, North
			 Branch of the Chicago River, Chicago, IllinoisThe Secretary shall conduct a study to
			 determine the feasibility of carrying out a project for flood damage reduction,
			 environmental restoration, and shoreline protection for Thillens Park, North
			 Branch of the Chicago River, Chicago, Illinois.
			4056.Village of Skokie,
			 IllinoisThe Secretary shall
			 conduct a study to determine the feasibility of carrying out a project for
			 flood damage reduction for the Village of Skokie, Illinois.
			4057.Bowman Creek, South
			 Bend, IndianaThe Secretary
			 shall conduct a study to determine the feasibility of carrying out a project
			 for environmental restoration for Bowman Creek, South Bend, Indiana.
			4058.Lake Michigan
			 watershed, IndianaThe
			 Secretary shall conduct a study to determine the feasibility of carrying out
			 projects for flood damage reduction, and related water resource purposes for
			 the Lake Michigan watershed, Indiana.
			4059.Burlington,
			 IowaThe Secretary shall
			 conduct a study to determine the feasibility of carrying out a project for
			 flood damage reduction and stream bank stabilization for Burlington,
			 Iowa.
			4060.Beneficial use of
			 dredged material, Louisiana and MississippiThe Secretary shall conduct a study to
			 determine the feasibility of utilizing the Federal hopper dredge Wheeler, as
			 part of routine testing and use under its ready reserve status pursuant to
			 section 3 of the Act of August 11, 1888 (33 U.S.C. 622(c); 110 Stat. 3705), for
			 support of projects for the beneficial reuse of material dredged from federally
			 maintained waterways at the following locations:
				(1)Projects in connection
			 with the comprehensive plan for protecting, preserving, and restoring the
			 coastal Louisiana ecosystem, pursuant to section 7002 of the Water Resources
			 Development Act of 2007 (121 Stat. 1270).
				(2)Projects in connection
			 with the project for hurricane and storm damage reduction, Mississippi Coastal
			 Improvements Program, Hancock, Harrison, and Jackson Counties, Mississippi,
			 authorized by section 1001 of this Act.
				4061.Jesuit Bend,
			 Plaquemines Parish, Louisiana
				(a)In
			 generalThe Secretary shall
			 conduct a study to determine the feasibility of carrying out a project for
			 flood damage reduction for Jesuit Bend, Plaquemines Parish, Louisiana.
				(b)Use of local
			 reportIn carrying out the study, the Secretary may include
			 elements of the report prepared by the non-Federal interest for Jesuit Bend,
			 Plaquemines Parish, Louisiana, if the Secretary determines that such elements
			 are feasible.
				4062.LaBranche Wetlands,
			 St. Charles and St. John Counties, Louisiana
				(a)In
			 generalThe Secretary shall
			 conduct a study to determine the feasibility of modifying the project for flood
			 control and improvement of the Lower Mississippi River, Bonnet Carre Spillway,
			 authorized by section 1 of the Act of May 15, 1928 (45 Stat. 534), to add
			 environmental restoration as a project purpose.
				(b)ReviewIn carrying out the study, the Secretary
			 shall review operational and structural changes to the project to restore the
			 LaBranche Wetlands, St. Charles and St. John Counties, Louisiana.
				4063.Ruth Canal freshwater
			 diversion, Vermilion, LouisianaThe Secretary shall conduct a study of the
			 project for the improvement of Bayou Teche and the Vermilion River, Louisiana,
			 authorized by section 3 of the Flood Control Act of August 18, 1941 (55 Stat.
			 641), and the project for flood protection in the Teche-Vermilion basins,
			 Louisiana, authorized by section 203 of the Flood Control Act of 1966 (80 Stat.
			 1420), to determine the feasibility of carrying out a project for environmental
			 restoration and water supply, Ruth Canal, Vermilion, Louisiana.
			4064.Anacostia River
			 watershed, Prince George’s County, MarylandThe Secretary shall conduct a study to
			 determine the feasibility of carrying out a project for flood damage reduction
			 for the Anacostia River watershed, Prince George’s County, Maryland.
			4065.Chesapeake Bay
			 Shoreline study, Maryland, Pennsylvania, and VirginiaIn carrying out the study for the Chesapeake
			 Bay Shoreline, Maryland, Pennsylvania, and Virginia, being carried out under
			 the Committee Resolution of the Committee on Environment and Public Works of
			 the United States Senate, adopted May 23, 2001, the Secretary shall determine
			 the feasibility of carrying out projects on federally owned property for
			 shoreline protection, environmental restoration, and improvement of water
			 quality of the Chesapeake Bay.
			4066.Dredged material
			 disposal, Baltimore Harbor, MarylandThe Secretary shall conduct a study to
			 determine the feasibility of carrying out a project for navigational
			 improvements and dredged material disposal at Cox Creek Dredged Material
			 Disposal Site for Baltimore Harbor, Maryland.
			4067.Mid-Chesapeake Bay
			 Island recreation and public access, MarylandThe Secretary shall conduct a study to
			 determine the feasibility of modifying the Mid-Chesapeake Bay Island project
			 for enhanced public access and recreational opportunities on Mid-Chesapeake Bay
			 Island, Maryland, as authorized by section 1001 of this Act.
			4068.Capisic Brook,
			 Portland, MaineThe Secretary
			 shall conduct a study to determine the feasibility of carrying out projects for
			 environmental restoration, flood damage reduction, and stormwater management
			 for Capisic Brook, Portland, Maine.
			4069.Fishing and
			 Gooseberry Islands, Kittery, MaineThe Secretary shall conduct a study to
			 determine the feasibility of carrying out projects for storm damage reduction
			 and shoreline protection for Fishing and Gooseberry Islands, Kittery,
			 Maine.
			4070.Southern Maine/New
			 Hampshire dredged material disposal study, Maine and New
			 HampshireThe Secretary shall
			 conduct a study to determine the feasibility of carrying out a project for
			 navigational improvements and dredge material disposal for southern Maine and
			 New Hampshire.
			4071.Assabet, Charles, and
			 Sudbury watersheds, Middlesex and Essex Counties, MassachusettsThe Secretary shall conduct a comprehensive
			 watershed study to determine the feasibility of carrying out a project for
			 flood damage reduction, environmental restoration, and related water resource
			 purposes, Assabet, Charles, and Sudbury watersheds, Middlesex and Essex
			 Counties, Massachusetts.
			4072.Hoosic River
			 watershed, North Adams, MassachusettsThe Secretary shall conduct a comprehensive
			 watershed study to determine the feasibility of carrying out projects for flood
			 damage reduction, environmental restoration, and related water resource
			 purposes for Hoosic River watershed, North Adams, Massachusetts.
			4073.Mystic River
			 watershed, MassachusettsThe
			 Secretary shall conduct a study to determine the feasibility of carrying out a
			 project for environmental restoration for the Mystic River watershed,
			 Massachusetts.
			4074.Quequechan River,
			 Fall River, MassachusettsThe
			 Secretary shall conduct a study to determine the feasibility of carrying out a
			 project for environmental restoration, recreation, and related water resource
			 purposes for the Quequechan River, Fall River, Massachusetts.
			4075.Clinton River,
			 Clinton Township, MichiganThe Secretary shall conduct a study to determine the feasibility of carrying
			 out projects for flood damage reduction, environmental restoration, and related
			 water resource purposes for Clinton River, Clinton Township, Michigan.
			4076.Hamilton Dam, Flint,
			 MichiganIn carrying out the
			 review under the authority of section 216 of the Flood Control Act of 1970 (84
			 Stat. 1830) of the project for flood control, Flint River, Michigan, authorized
			 by section 203 of the Flood Control Act of 1958 (72 Stat. 311), the Secretary
			 shall include a review of Hamilton Dam, Flint, Michigan.
			4077.Upper Peninsula Flood
			 Recovery, MichiganThe
			 Secretary shall conduct a study to determine the feasibility of carrying out
			 projects for flood damage reduction and related water resource purposes for
			 Upper Peninsula Flood Recovery, Michigan.
			4078.Amory,
			 MississippiThe Secretary
			 shall conduct a study to determine the feasibility of carrying out a project
			 for flood damage reduction for Amory, Mississippi.
			4079.Coastal Mississippi
			 ecosystem restoration, MississippiThe Secretary shall conduct a study to
			 determine the feasibility of carrying out projects for environmental
			 restoration and related water resource purposes for coastal Mississippi.
			4080.Fulton,
			 MississippiThe Secretary
			 shall conduct a study to determine the feasibility of carrying out a project
			 for flood damage reduction for Fulton, Mississippi.
			4081.Gulfport,
			 MississippiThe Secretary
			 shall conduct a study to determine the feasibility of carrying out a project
			 for navigational improvements, Gulfport, Mississippi.
			4082.Lucedale,
			 MississippiThe Secretary
			 shall conduct a study to determine the feasibility of carrying out a project
			 for flood damage reduction, water supply, recreation, and related water
			 resource purposes for Lucedale, Mississippi.
			4083.Magby Creek and
			 Vernon Branch, Lowndes County, MississippiThe Secretary shall conduct a study to
			 determine the feasibility of carrying out a project for flood damage reduction
			 for Magby Creek and Vernon Branch in Lowndes County, Mississippi.
			4084.Blue River basin,
			 Kansas City, MissouriThe
			 Secretary shall conduct a study to determine the feasibility of modifying the
			 project for flood protection and other purposes in the Blue River basin,
			 vicinity of Kansas City, Missouri and Kansas, authorized by section 201 of the
			 Flood Control Act of 1970 (80 Stat. 1409), to include additional flood damage
			 reduction, environmental restoration, and recreational measures, Kansas City,
			 Missouri.
			4085.Little Blue River,
			 Jackson County, MissouriThe
			 Secretary shall conduct a study to determine the feasibility of carrying out a
			 project for stream bank stabilization for Little Blue River, Jackson County,
			 Missouri.
			4086.St. Louis,
			 MissouriThe Secretary shall
			 conduct a study to determine the feasibility of carrying out a project for
			 flood damage reduction, especially examining the floodwall pump station, for
			 St. Louis, Missouri.
			4087.Las Vegas Wash, Las
			 Vegas, NevadaThe Secretary
			 shall conduct a study to determine the feasibility of carrying out a project
			 for flood damage reduction for Las Vegas Wash, Las Vegas, Nevada.
			4088.New
			 HampshireThe Secretary, in
			 collaboration with all relevant Federal and non-Federal entities, including
			 State and local governments, nonprofit organizations, academia, and the general
			 public, shall conduct a comprehensive watershed study of all watersheds in New
			 Hampshire for water quality, habitat degradation, environmental restoration,
			 water supply, and potential impacts of climate change for New Hampshire.
			4089.Piscataqua River, New
			 HampshireThe Secretary shall
			 conduct a study to evaluate sediment and nutrient pollution in the Piscataqua
			 River system to determine the feasibility of carrying out a project for
			 environmental restoration and water quality for the Piscataqua River, New
			 Hampshire.
			4090.Barnegat Bay
			 watershed, Ocean and Monmouth Counties, New JerseyThe Secretary shall conduct a comprehensive watershed study to determine the
			 feasibility of carrying out projects for flood damage reduction, shoreline
			 protection, environmental restoration, and related water resource purposes for
			 Barnegat Bay watershed, Ocean and Monmouth Counties, New Jersey.
			4091.Beverly, New
			 JerseyThe Secretary shall
			 conduct a study to determine the feasibility of carrying out a project for
			 shoreline protection, including consideration of a gabion wall, for Beverly,
			 New Jersey.
			4092.Borough of Pine
			 Beach, New JerseyThe
			 Secretary shall conduct a study to determine the feasibility of carrying out a
			 project for shoreline protection, including consideration of floating wave
			 attenuators off shore, for Borough of Pine Beach, New Jersey.
			4093.Haddon Township, New
			 JerseyThe Secretary shall
			 conduct a study to determine the feasibility of carrying out a project for
			 flood damage reduction for Haddon Township, New Jersey.
			4094.Rahway River
			 watershed, New JerseyThe
			 Secretary shall conduct a comprehensive watershed study to determine the
			 feasibility of carrying out projects for flood damage reduction, environmental
			 restoration, and related water resource purposes for Rahway River watershed,
			 New Jersey.
			4095.Third River,
			 Belleville, Bloomfield, and Nutley, New JerseyThe Secretary shall conduct a study to
			 determine the feasibility of carrying out projects for flood damage reduction
			 for Third River, Belleville, Bloomfield, and Nutley, New Jersey.
			4096.Passaic River
			 Channel, Nutley, New JerseyThe Secretary shall conduct a study to determine the feasibility of carrying
			 out a project for navigation, environmental restoration, and recreation for the
			 Passaic River Channel, Nutley, New Jersey.
			4097.Township of Ocean,
			 New JerseyThe Secretary
			 shall conduct a study to determine the feasibility of carrying out a project
			 for storm damage reduction and shoreline protection for the Township of Ocean,
			 New Jersey.
			4098.Preakness Brook,
			 Wayne, New JerseyThe
			 Secretary shall conduct a study to determine the feasibility of carrying out a
			 project for flood damage reduction for Preakness Brook, Wayne, New
			 Jersey.
			4099.Dona Ana, New
			 MexicoThe Secretary shall
			 conduct a study to determine the feasibility of adding hydropower to existing
			 irrigation canals for Dona Ana, New Mexico.
			4100.Hidalgo County, New
			 MexicoThe Secretary shall
			 conduct a study to determine the feasibility of carrying out a project for
			 flood damage reduction for Hidalgo County, New Mexico.
			4101.Otero County, New
			 MexicoThe Secretary shall
			 conduct a study to determine the feasibility of carrying out a project for
			 flood damage reduction for Otero County, New Mexico.
			4102.Valencia County, New
			 MexicoThe Secretary shall
			 conduct a study to determine the feasibility of carrying out a project for
			 flood damage reduction for Valencia County, New Mexico.
			4103.Glen Cove, New
			 YorkThe Secretary shall
			 conduct a study to determine the feasibility of carrying out a project for
			 storm damage reduction and environmental restoration for Glen Cove, New
			 York.
			4104.Hawtree basin,
			 Hamilton Beach, New YorkThe
			 Secretary shall conduct a study to determine the feasibility of carrying out
			 projects for storm damage reduction, shoreline protection, and environmental
			 restoration for Hawtree basin, Hamilton Beach, New York.
			4105.Kill van Kull, Port
			 Richmond, Staten Island, New YorkThe Secretary shall conduct a study to
			 determine the feasibility of carrying out projects for storm damage reduction,
			 shoreline protection, and environmental restoration for Kill Van Kull, Port
			 Richmond, Staten Island, New York.
			4106.Mariners Marsh and
			 Arlington Marsh, Staten Island, New YorkThe Secretary shall conduct a study to
			 determine the feasibility of carrying out a project for environmental
			 restoration for Mariners Marsh and Arlington Marsh, Staten Island, New
			 York.
			4107.New York, New
			 York
				(a)Inventory and
			 assessment of bulkheads and seawalls
					(1)InventoryThe
			 Secretary shall conduct an inventory of bulkheads and seawalls constructed
			 around the city of New York, New York, including the boroughs of Brooklyn, the
			 Bronx, Manhattan, Staten Island, and Queens.
					(2)Assessment of
			 rehabilitation needsIn
			 conducting the inventory required under paragraph (1), the Secretary shall
			 assess the condition of the bulkheads and seawalls and the need for
			 rehabilitation or modification of the bulkheads and seawalls.
					(b)Report to
			 CongressNot later than 2
			 years after the date of enactment of this Act, the Secretary shall transmit to
			 Congress a report containing the inventory and assessment required by
			 subsection (a).
				(c)Interim
			 actionsIf the Secretary
			 determines that a bulkhead or seawall referred to in subsection (a) presents an
			 imminent and substantial risk to public safety, the Secretary may carry out
			 measures to prevent or mitigate that risk.
				(d)Federal
			 shareThe Federal share of the cost of assistance provided under
			 this section shall be 65 percent.
				(e)CoordinationIn
			 carrying out this section, the Secretary shall coordinate with the appropriate
			 officials of the city of New York and the State of New York.
				(f)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section $7,000,000, to remain available until expended.
				4108.Norton Basin Inlet,
			 Far Rockaway, New YorkThe
			 Secretary shall conduct a study to determine the feasibility of carrying out
			 projects for storm damage reduction and shoreline protection for Norton Basin
			 Inlet, Far Rockaway, New York.
			4109.Queens, New
			 YorkThe Secretary shall
			 conduct a study to determine the feasibility of carrying out a project for
			 storm damage reduction and shoreline protection, Queens, New York, between
			 116th and 156th Streets.
			4110.Rockaway Beach
			 Seawall, Rockaway, New YorkThe Secretary shall conduct a study to determine the feasibility of carrying
			 out projects for storm damage reduction and shoreline protection for Rockaway
			 Beach Seawall, Rockaway, New York.
			4111.Roosevelt island,
			 East River, New York, New YorkThe Secretary shall conduct a study to
			 determine the feasibility of carrying out projects for flood damage reduction
			 and shoreline protection for Roosevelt Island, East River, New York, New
			 York.
			4112.Charlotte, North
			 CarolinaThe Secretary shall
			 conduct a study to determine the feasibility of carrying out projects for
			 environmental restoration in support of the Surface Water Improvement and
			 Management Initiative for Charlotte, North Carolina.
			4113.Nantahala River,
			 Swain, North CarolinaThe
			 Secretary shall conduct a study to determine the feasibility of carrying out a
			 project for environmental restoration, recreation, and related water resource
			 purposes, Nantahala River, Swain, North Carolina.
			4114.Missouri River and
			 tributaries, South and Central North Dakota, North DakotaThe Secretary shall conduct a study to
			 determine the feasibility of carrying out a project for flood damage reduction
			 for the Missouri River and tributaries, South and Central North Dakota, North
			 Dakota.
			4115.Big Creek watershed,
			 OhioThe Secretary shall
			 conduct a watershed study to determine the feasibility of carrying out projects
			 for flood damage reduction and environmental restoration for Big Creek
			 watershed, Ohio.
			4116.Brandywine Creek
			 watershed, OhioThe Secretary
			 shall conduct a comprehensive watershed study to determine the feasibility of
			 carrying out projects for flood damage reduction and environmental restoration
			 for Brandywine Creek watershed, Ohio.
			4117.Carlisle Township,
			 Lorain County, OhioThe
			 Secretary shall conduct a study to determine the feasibility of carrying out a
			 project for flood damage reduction for Carlisle Township, Lorain County,
			 Ohio.
			4118.Cuyahoga River
			 watershed and Tuscarawas River watershed, Summit County, OhioThe Secretary shall conduct a comprehensive
			 watershed study to determine the feasibility of carrying out a project for
			 flood damage reduction, environmental restoration, and related water resource
			 purposes, Cuyahoga River watershed and Tuscarawas River watershed, Summit
			 County, Ohio.
			4119.Euclid Creek
			 watershed, OhioThe Secretary
			 shall conduct a watershed study to determine the feasibility of carrying out
			 projects for flood damage reduction and environmental restoration for Euclid
			 Creek watershed, Ohio.
			4120.Healy Creek,
			 Brunswick, OhioThe Secretary
			 shall conduct a study to determine the feasibility of carrying out a project
			 for environmental restoration, streambank erosion, and sedimentation control
			 for Healy Creek, Brunswick, Ohio.
			4121.Lower Maumee River,
			 Toledo, OhioThe Secretary
			 shall conduct a study to determine the feasibility of carrying out a project
			 for flood damage reduction for the Lower Maumee River, Toledo, Ohio.
			4122.Ohio River,
			 OhioSection 4070 of the Water
			 Resources Development Act of 2007 (121 Stat. 1183) is amended by striking
			 Ohio River and inserting Ohio River and
			 tributaries.
			4123.Shaker Lakes, Shaker
			 Heights and Cleveland Heights, OhioThe Secretary shall conduct a study to
			 determine the feasibility of carrying out a project for environmental
			 restoration for Shaker Lakes, Shaker Heights and Cleveland Heights,
			 Ohio.
			4124.Stark County,
			 OhioThe Secretary shall
			 conduct a study to determine the feasibility of carrying out a project for
			 flood damage reduction and environmental restoration for Stark County,
			 Ohio.
			4125.Tinkers Creek
			 watershed, OhioThe Secretary
			 shall conduct a watershed study to determine the feasibility of carrying out
			 projects for flood damage reduction and environmental restoration for Tinkers
			 Creek watershed, Ohio.
			4126.Upper Tuscarawas
			 River, Cuyahoga County, OhioThe Secretary shall conduct a study to determine the feasibility of carrying
			 out a project for flood damage reduction for the Upper Tuscarawas River,
			 Cuyahoga County, Ohio.
			4127.West Creek watershed,
			 OhioThe Secretary shall
			 conduct a watershed study to determine the feasibility of carrying out projects
			 for flood damage reduction and environmental restoration for West Creek
			 watershed, Ohio.
			4128.Yellow Creek and
			 Short Creek, Jefferson County, OhioThe Secretary shall conduct a study to
			 determine the feasibility of carrying out a project for flood damage reduction
			 and environmental restoration for Yellow Creek and Short Creek, Jefferson
			 County, Ohio.
			4129.Ferry Creek
			 Reservoir, Brookings, OregonThe Secretary shall conduct a study to determine the feasibility of carrying
			 out a project for environmental restoration for Ferry Creek Reservoir,
			 Brookings, Oregon.
			4130.Oregon Navigation
			 Jetties and Breakwaters, Oregon
				(a)Inventory and
			 Assessment of Navigation Jetties and Breakwaters
					(1)InventoryThe
			 Secretary shall conduct an inventory of federally constructed navigation
			 jetties and breakwaters in the State of Oregon.
					(2)Assessment of
			 rehabilitation needsIn conducting the inventory required under
			 paragraph (1), the Secretary shall assess the condition of the navigation
			 jetties and breakwaters and the need for rehabilitation or modification of the
			 jetties and breakwaters.
					(b)Report to
			 CongressNot later than 2 years after the date of enactment of
			 this Act, the Secretary shall transmit to Congress a report containing the
			 inventory and assessment required by subsection (a).
				(c)Interim
			 ActionsIf the Secretary determines that a jetty or breakwater
			 referred to in subsection (a) presents an imminent and substantial risk to
			 public safety, the Secretary may carry out measures to prevent or mitigate that
			 risk.
				(d)Federal
			 shareThe Federal share of the cost of assistance provided under
			 this section shall be 65 percent.
				(e)CoordinationIn
			 carrying out this section, the Secretary shall coordinate with the appropriate
			 officials of the State of Oregon.
				(f)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this section $7,000,000, to remain
			 available until expended.
				4131.Port Orford,
			 OregonThe Secretary shall
			 conduct a study to determine the feasibility of carrying out a project for
			 navigational improvements with examination of navigational breakwaters for Port
			 Orford, Oregon.
			4132.Buhl Lake, Sharon,
			 Pennsylvania
				(a)In
			 generalThe Secretary shall conduct a study to determine the
			 feasibility of carrying out a multipurpose project for flood damage reduction
			 and environmental restoration for Buhl Lake, Sharon, Pennsylvania.
				(b)Prior
			 workIn carrying out the study, the Secretary shall utilize, to
			 the extent practicable, any work undertaken in the formulation of a project for
			 environmental restoration, Buhl Lake, Sharon, Pennsylvania, initiated under
			 section 206 of the Water Resources Development Act of 1996 (33 U.S.C. 2330; 110
			 Stat. 3679).
				4133.Delaware River and
			 tributaries, Bucks County, PennsylvaniaThe Secretary shall conduct a comprehensive
			 watershed study to determine the feasibility of carrying out projects for flood
			 damage reduction and environmental restoration for the Delaware River and
			 tributaries, Bucks County, Pennsylvania.
			4134.Elk Creek, Meadville,
			 PennsylvaniaThe Secretary
			 shall conduct a study to determine the feasibility of carrying out a project
			 for environmental restoration and water quality for Elk Creek, Meadville,
			 Pennsylvania.
			4135.Mill Creek, Erie,
			 PennsylvaniaThe Secretary
			 shall conduct a study to determine the feasibility of carrying out a project
			 for flood damage reduction, focusing on the Mill Creek Drift Catcher, for Mill
			 Creek, Erie, Pennsylvania.
			4136.Susquehanna River,
			 PennsylvaniaThe Secretary
			 shall conduct a study to determine the feasibility of carrying out a project
			 for environmental restoration for the Susquehanna River, Pennsylvania.
			4137.Western Pennsylvania
			 flood damage reductionSection
			 4077 of the Water Resources Development Act of 2007 (121 Stat. 1184) is
			 amended—
				(1)in subsection (a), by
			 striking Mahoning River basin, Pennsylvania and inserting
			 Mahoning River basin, Pennsylvania, the Monongahela River basin,
			 Pennsylvania; and
				(2)in subsection (b), by
			 striking Shaler Township and inserting Shaler Township,
			 Hampton Township, Harmar Township.
				4138.Guayama, Puerto
			 RicoThe Secretary shall
			 conduct a study to determine the feasibility of carrying out a project for
			 hurricane and storm damage reduction for Guayama, Puerto Rico.
			4139.Rincon, Puerto
			 RicoThe Secretary shall
			 conduct a study to determine the feasibility of carrying out a project for
			 flood damage reduction and shoreline protection for the Municipality of Rincon,
			 Puerto Rico.
			4140.Providence, Rhode
			 IslandThe Secretary shall
			 conduct a study to determine the feasibility of carrying out projects for flood
			 damage reduction and related water resource purposes for the rivers in
			 Providence, Rhode Island.
			4141.South
			 CarolinaThe Secretary, in
			 collaboration with all relevant Federal and non-Federal entities, including
			 State and local governments, nonprofit organizations, academia, and the general
			 public, shall conduct comprehensive watershed studies of all 8 watersheds in
			 South Carolina for water quality, habitat condition, environmental restoration,
			 water supply, and the potential impacts of climate change for South
			 Carolina.
			4142.James River, South
			 DakotaThe Secretary shall
			 conduct a study to determine the feasibility of modifying the project for
			 channel restoration and improvements on the James River, South Dakota,
			 authorized by section 401(b) of the Water Resources Development Act of 1986
			 (100 Stat. 4128) to add ecosystem restoration and watershed improvements as
			 project purposes.
			4143.Station Camp Creek,
			 Gallatin, TennesseeThe
			 Secretary shall conduct a study to determine the feasibility of carrying out a
			 project for environmental restoration for Station Camp Creek, Gallatin,
			 Tennessee.
			4144.Brazos River,
			 TexasThe Secretary shall
			 conduct a study assessing the long-term impacts of water use, withdrawal,
			 recirculation, and downstream impacts on the Whitney Lake Reservoir,
			 Texas.
			4145.Hickory Creek, City
			 of Balch Springs, TexasThe
			 Secretary shall conduct a study to determine the feasibility of carrying out a
			 project for flood damage reduction for Hickory Creek, City of Balch Springs,
			 Texas.
			4146.Houston-Galveston
			 Navigation Channels (Barbours Cut), TexasThe Secretary shall conduct a study of the
			 feasibility of modifying the Barbours Cut element of the project for navigation
			 and environmental restoration, Houston-Galveston Navigation Channels, Texas,
			 authorized by section 101(a)(30) of the Water Resources Development Act of 1996
			 (110 Stat. 3666), to a depth of 45 feet.
			4147.Port of Galveston,
			 TexasThe Secretary shall
			 conduct a study of the feasibility of carrying out a project for dredged
			 material disposal in the vicinity of the project for navigation and
			 environmental restoration, Houston-Galveston Navigation Channels, Texas,
			 authorized by section 101(a)(30) of the Water Resources Development Act of 1996
			 (110 Stat. 3666).
			4148.Simsboro Aquifer,
			 City of Bastrop, TexasThe
			 Secretary shall conduct a study to determine the feasibility of utilizing the
			 Simsboro Aquifer for water supply for the City of Bastrop, Texas.
			4149.Navasota River
			 watershed, Grimes County, TexasThe Secretary shall conduct a study to
			 determine the feasibility of carrying out a project for flood damage reduction,
			 environmental restoration, and related water resource purposes for the Navasota
			 River watershed, Grimes County, Texas.
			4150.Rio Grande basin,
			 TexasThe Secretary shall
			 conduct a study to determine the feasibility of carrying out a project for
			 flood damage reduction, environmental restoration, and water supply for the Rio
			 Grande basin, Texas.
			4151.Roma,
			 TexasThe Secretary shall
			 conduct a study to determine the feasibility of carrying out a project for
			 flood damage reduction for Roma, Texas.
			4152.Cottonwood Heights,
			 UtahThe Secretary shall
			 conduct a study to determine the feasibility of carrying out a project for
			 streambank stabilization for Cottonwood Heights, Utah.
			4153.Emery Town,
			 UtahThe Secretary shall
			 conduct a comprehensive study of existing water supply resources for Emery
			 Town, Utah.
			4154.Big Sandy River
			 reallocation study, Virginia and West VirginiaThe Secretary shall conduct a comprehensive
			 watershed study to determine the feasibility of reallocating water storage at 6
			 reservoirs to optimize benefits for multiple-purpose use in the Big Sandy River
			 watershed, Virginia and West Virginia.
			4155.Buckroe and Grandview
			 Beaches, Hampton, VirginiaThe Secretary shall conduct a study to determine the feasibility of carrying
			 out a project for shoreline protection for Buckroe and Grandview Beaches,
			 Hampton, Virginia.
			4156.Fort Monroe, Hampton,
			 VirginiaThe Secretary shall
			 conduct a study to determine the feasibility of carrying out a project for
			 hurricane and storm damage reduction, including offshore breakwaters, for Fort
			 Monroe, Hampton, Virginia.
			4157.Hampton,
			 VirginiaThe Secretary shall
			 conduct a study to determine the feasibility of carrying out projects for
			 hurricane and storm damage reduction and shoreline protection for Hampton,
			 Virginia.
			4158.James River
			 watershed, VirginiaThe
			 Secretary shall conduct a comprehensive watershed study to determine the water
			 resource needs, including current and projected future needs, for the James
			 River watershed, Virginia.
			4159.Elliott Bay, Seattle,
			 WashingtonThe Secretary
			 shall conduct a study to determine the feasibility of carrying out a project
			 for navigation channel deepening for Elliott Bay, Seattle, Washington.
			4160.Green River, Kent,
			 WashingtonThe Secretary
			 shall conduct a study to determine the feasibility of carrying out a project
			 for flood damage reduction for the Green River, Kent, Washington.
			4161.Vancouver Lake
			 watershed, Vancouver, WashingtonThe Secretary shall conduct a comprehensive
			 watershed study to determine the feasibility of carrying out projects for
			 environmental quality and environmental restoration, especially related to
			 salmon and steelhead recovery issues, for the Vancouver Lake watershed,
			 Vancouver, Washington.
			4162.Lake Michigan
			 shoreline, City of Cudahy, WisconsinThe Secretary shall conduct a study to
			 determine the feasibility of carrying out a project for shoreline protection
			 for the Lake Michigan shoreline, City of Cudahy, Wisconsin.
			VMiscellaneous
			5001.Chesapeake Bay
			 environmental restoration and protection program
				(a)In
			 generalSection 510 of the
			 Water Resources Development Act of 1996 (110 Stat. 3759; 121 Stat. 1202) is
			 amended—
					(1)in subsection (a)(1) by
			 striking pilot;
					(2)in subsection (d)(2) by
			 adding at the end the following:
						
							(C)In-kind
				servicesIn accordance with
				section 221 of the Flood Control Act of 1970 (42 U.S.C. 1962d–5b), the
				non-Federal interest may provide any portion of the non-Federal share of the
				costs of the project carried out under this section in the form of in-kind
				services and materials.
							(D)Treatment of certain
				fundsIn accordance with section 2007 of the Water Resources
				Development Act of 2007 (33 U.S.C. 2222), funds provided by a Federal
				department or agency other than the Corps of Engineers for a project carried
				out under this section shall be credited towards the non-Federal share of the
				cost of
				project.
							;
					(3)by redesignating
			 subsections (e), (f), (g), (h), and (i) as subsections (f), (g), (h), (i), and
			 (j), respectively;
					(4)by inserting after
			 subsection (d) the following:
						
							(e)Cost
				limitationNot more than $10,000,000 in Federal funds may be
				allotted under this section for a project at any single
				locality.
							;
					(5)by striking subsection
			 (g) (as redesignated by paragraph (3) of this subsection) and inserting the
			 following:
						
							(g)ProjectsThe
				Secretary may carry out projects under this section in the Chesapeake Bay
				watershed, with the goal of carrying out projects in each of the States of
				Delaware, New York, Maryland, Pennsylvania, Virginia, and West Virginia and the
				District of Columbia.
							;
				and
					(6)in subsection (j) (as redesignated by
			 paragraph (3) of this subsection) by striking $40,000,000 and
			 inserting $50,000,000.
					(b)Restoration of
			 Chesapeake Bay ecosystem
					(1)In
			 generalNot later than 2
			 years after the date of enactment of this Act, the Secretary shall develop at
			 Federal expense and submit to Congress a comprehensive plan to prioritize
			 projects within the Chesapeake Bay watershed, including projects in the
			 Anacostia, Elizabeth, James, Patapsco, Patuxent, Potomac, Rappahannock,
			 Susquehanna, and York River basins.
					(2)RequirementsThe
			 Secretary shall ensure that the plan developed under paragraph (1)—
						(A)focuses on integrating existing and
			 potential future work of the Corps of Engineers;
						(B)is developed in
			 consultation with the Chesapeake Bay Program maintained under section 117 of
			 the Federal Water Pollution Control Act (33 U.S.C. 1267)); and
						(C)encompasses all actions
			 of the Corps of Engineers that are necessary to assist in the implementation of
			 the goals of the Chesapeake Bay Agreement, as defined in section 117 of the
			 Federal Water Pollution Control Act (33 U.S.C. 1267)).
						(3)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this subsection $1,000,000.
					5002.Saint Lawrence
			 SeawaySection 5015(a) of the
			 Water Resources Development Act of 2007 (121 Stat. 1196) is amended by striking
			 $134,650,000 and inserting $185,638,028.
			5003.Watershed
			 managementSection 5002(d) of
			 the Water Resources Development Act of 2007 (121 Stat. 1190) is amended—
				(1)in paragraph (9) by
			 striking Esopus, Plattekill, and Rondout Creeks and inserting
			 Esopus, Rondout, and Wallkill watersheds; and
				(2)by adding at the end the
			 following:
					
						(19)San Gabriel River
				watershed, California.
						(20)South Platte River
				watershed, Colorado.
						(21)Loxahatchee River
				watershed, Jupiter, Florida.
						(22)Hudson River watershed,
				Orange, Dutchess, and Ulster Counties, New York.
						(23)Muskingum River basin,
				Ohio.
						.
				5004.Comprehensive
			 shoreline restoration
				(a)In
			 generalThe Secretary may participate in the ecosystem
			 restoration, navigation, flood damage reduction, and emergency streambank
			 protection components of projects at the locations described in subsection (b)
			 if the Secretary determines that such component is feasible.
				(b)Project
			 locationsThe locations referred to in subsection (a) are as
			 follows:
					(1)Miller Knox Shoreline,
			 Richmond, California.
					(2)Mississippi River,
			 Davenport, Iowa.
					(3)Lake Michigan (in the
			 vicinity of the former USX Site), Chicago, Illinois.
					(4)Pond and Mill Creek
			 watershed, Louisville, Kentucky.
					(5)Massachusetts Bay (in the
			 vicinity of Georges Island), Boston, Massachusetts.
					(6)Mississippi River (in the
			 vicinity of the lower St. Anthony Falls), Minneapolis, Minnesota.
					(7)Brush Creek, Kansas City,
			 Missouri.
					(8)Mississippi River,
			 Kimmswick, Missouri.
					(9)Delaware River, Trenton,
			 New Jersey.
					(10)East River, New York,
			 New York.
					(11)Upper New York Bay,
			 Staten Island, New York.
					(12)Abbott’s Creek,
			 Lexington, North Carolina.
					(13)Ohio River, Belpre,
			 Ohio.
					(14)Schuylkill River,
			 Philadelphia, Pennsylvania.
					(15)Ohio, Allegheny, and
			 Monongahela Rivers, Pittsburgh, Pennsylvania.
					(16)Ohio River, Pittsburgh,
			 Pennsylvania.
					(17)Fields Point,
			 Narragansett Bay, Providence, Rhode Island.
					(18)Congaree River,
			 Columbia, South Carolina.
					(19)Wolf Creek Harbor,
			 Mississippi River, Tennessee.
					(20)Ruston Way Seawall,
			 Commencement Bay, Tacoma, Washington.
					(21)Lower Yahara River,
			 McFarland, Wisconsin.
					(c)Cost
			 limitationNot more than $5,000,000 in Federal funds may be
			 allotted under this section for a project at any single locality.
				(d)RecreationThe
			 Secretary may include recreational components as part of a project carried out
			 under this section.
				(e)FundingThere
			 is authorized to be appropriated to carry out this section $25,000,000 for each
			 fiscal years 2011 through 2016.
				5005.Northeast Coastal
			 Region ecosystem restoration
				(a)In
			 generalThe Secretary shall plan, design, and construct projects
			 for aquatic ecosystem restoration within the coastal waters of the Northeastern
			 United States from Virginia to Maine, including associated bays, estuaries, and
			 critical riverine areas.
				(b)General coastal
			 management plan
					(1)AssessmentThe
			 Secretary, in coordination with the Administrator of the Environmental
			 Protection Agency, the heads of other appropriate Federal agencies, the
			 Governors of the coastal States from Virginia to Maine, nonprofit
			 organizations, and other interested parties, shall assess the needs regarding,
			 and opportunities for, aquatic ecosystem restoration within the coastal waters
			 of the Northeastern United States.
					(2)PlanThe
			 Secretary shall develop a general coastal management plan based on the
			 assessment carried out under paragraph (1), maximizing the use of existing
			 plans and investigations. The Secretary shall include in the plan the
			 following:
						(A)An inventory and evaluation of coastal
			 habitats.
						(B)Identification of aquatic
			 resources in need of improvement.
						(C)Identification and
			 prioritization of potential aquatic habitat restoration projects.
						(D)Identification of
			 geographical and ecological areas of concern, including—
							(i)finfish habitats;
							(ii)diadromous fisheries
			 migratory corridors;
							(iii)shellfish
			 habitats;
							(iv)submerged aquatic
			 vegetation;
							(v)wetlands; and
							(vi)beach dune complexes and
			 other similar habitats.
							(c)Eligible
			 projectsThe Secretary may
			 carry out an aquatic ecosystem restoration project under this section if the
			 project—
					(1)is consistent with the
			 management plan developed under subsection (b); and
					(2)provides for—
						(A)the restoration of degraded aquatic habitat
			 (including coastal, saltmarsh, benthic, and riverine habitat);
						(B)the restoration of
			 geographical or ecological areas of concern, including the restoration of
			 natural river and stream characteristics;
						(C)the improvement of water
			 quality; or
						(D)other projects or
			 activities determined to be appropriate by the Secretary.
						(d)Cost sharing
					(1)Management
			 planThe management plan developed under subsection (b) shall be
			 completed at Federal expense.
					(2)Restoration
			 projectsThe non-Federal share of the cost of a project carried
			 out under this section shall be 35 percent.
					(e)Cost
			 limitationNot more than $10,000,000 in Federal funds may be
			 allocated under this section for an eligible project.
				(f)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section $25,000,000 for fiscal year 2011 and each fiscal year
			 thereafter, including funds for the completion of the management plan.
				5006.Anacostia
			 watershed, District of Columbia and Maryland
				(a)In
			 generalThe Secretary may participate in the ecosystem
			 restoration, navigation, flood damage reduction, emergency streambank
			 protection, and aquatic plant control components of the Anacostia River
			 Watershed Restoration Plan, developed pursuant to section 5060 of the Water
			 Resources Development Act of 2007 (121 Stat. 1215), if the Secretary determines
			 that such component is feasible.
				(b)ConsultationIn
			 carrying out this section, the Secretary shall consult with the Anacostia
			 Watershed Restoration Partnership.
				(c)Federal
			 landsIn carrying out a project component under subsection (a),
			 the Secretary shall waive any cost share to be provided by non-Federal
			 interests for any portion of the project component that benefits federally
			 owned property.
				(d)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section $25,000,000. Such sums shall remain available until
			 expended.
				5007.Egmont Key,
			 FloridaThe Secretary shall
			 accept funds from the Director of the United States Fish and Wildlife Service
			 to carry out those portions of the project for shoreline stabilization, Egmont
			 Key, Florida, carried out under section 3 of the Act entitled An Act
			 authorizing Federal participation in the cost of protecting the shores of
			 publicly owned property, approved August 13, 1946 (33 U.S.C. 426g),
			 that benefit federally owned property.
			5008.Cambridge,
			 MarylandThe Secretary is
			 authorized to carry out projects for environmental protection and restoration
			 at the Blackwater Wildlife Refuge, Cambridge, Maryland. In carrying out such
			 projects, the Secretary shall accept funds from the Director of the United
			 States Fish and Wildlife Service.
			5009.Hart-Miller Island,
			 MarylandAfter the date of
			 enactment of this Act, the Secretary may not consider the use or expansion of
			 Hart-Miller Island, Maryland, in any dredged material management plan.
			5010.Gallops Island,
			 Boston, MassachusettsThe
			 Secretary is authorized to carry out a project for the environmental
			 remediation of Gallops Island, Boston, Massachusetts. In carrying out such
			 project, the Secretary shall accept funds from the Director of the National
			 Park Service.
			5011.Sharkey County,
			 MississippiFunding for the
			 operation and maintenance of the multiagency wildlife and environmental
			 interpretative and education center, authorized by section 145(f) of Division H
			 of Public Law 108–199 (118 Stat. 443), shall be provided by the Secretary of
			 the Interior.
			5012.Charleston Harbor
			 Post 45 Project, Charleston, South CarolinaThe Secretary shall expedite completion of
			 the reconnaissance and feasibility studies for the Charleston Harbor Post 45
			 Project, Charleston, South Carolina, and if the Secretary determines that the
			 project is feasible, shall proceed directly to project preconstruction,
			 engineering, and design.
			5013.Sense of Congress
			 on the promotion of General Michael J. Walsh to Major General, United States
			 Army
				(a)FindingsCongress
			 finds the following:
					(1)Brigadier General Michael
			 J. Walsh has had a distinguished 30-year career with the United States Army
			 Corps of Engineers, including as—
						(A)District Commander of the
			 San Francisco District, San Francisco, California, from 1994 to 1996;
						(B)District Commander of the
			 Sacramento District, Sacramento, California, from 1998 to 2001;
						(C)Executive Director of
			 Civil Works, Corps Headquarters, Washington, District of Columbia, from 2001 to
			 2003;
						(D)Chief of Staff, Corps
			 Headquarters, Washington, District of Columbia, from 2003 to 2004;
						(E)Commander of the South
			 Atlantic Division, Atlanta, Georgia, from 2004 to 2006;
						(F)Commander for the Corps
			 Gulf Region Division, Baghdad, Iraq, from 2006 to 2008; and
						(G)Commander of the
			 Mississippi Valley Division, Vicksburg, Mississippi, from 2008 to 2010.
						(2)General Walsh has held a
			 wide variety of Army command and staff assignments, including—
						(A)project management
			 officer for Engineer Branch, Supreme Headquarters, Allied Powers, Europe
			 (SHAPE);
						(B)Environmental Task Force
			 Leader, Fort Stewart, Georgia;
						(C)Executive Officer, 92nd
			 Engineer Battalion, Fort Stewart, Georgia, and Saudi Arabia;
						(D)Project Engineer and
			 Assistant Area Engineer, Baltimore District;
						(E)Construction Officer,
			 18th Engineer Brigade, Darmstadt, Germany; and
						(F)Commander, Company B,
			 94th Engineer Battalion, Darmstadt, Germany.
						(3)General Walsh has
			 received several awards of the United States Army, including 2 Bronze Stars, 4
			 Legions of Merit, and numerous lesser awards.
					(4)On October 27, 2010, the
			 Committee on Armed Services of the Senate unanimously approved the nomination
			 of General Walsh to the rank of Major General, United States Army.
					(5)General Walsh’s
			 nomination was unreasonably delayed on the floor of the Senate for 7
			 months.
					(6)On May 19, 2010, the
			 nomination of General Walsh to Major General of the United States Army was
			 confirmed by the United States Senate by unanimous consent.
					(7)On June 2, 2010,
			 Brigadier General Walsh was formally promoted to the rank of Major
			 General.
					(b)Sense of
			 CongressIt is the Sense of Congress that General Walsh should be
			 congratulated for his promotion to the rank of Major General, United States
			 Army, and should be commended for his duty and dedication to the United States,
			 to the United States Army, and to the Corps of Engineers.
				
	
		September 29, 2010
		Reported with an amendment, committed to the Committee of
		  the Whole House on the State of the Union, and ordered to be
		  printed
	
